 



EXECUTION VERSION
STOCK PURCHASE AGREEMENT
BY AND BETWEEN
CATALYTICA ENERGY SYSTEMS, INC.,
ACORN FACTOR, INC.
COALOGIX INC.
AND WITH RESPECT TO ARTICLE 11 ONLY
RENEGY HOLDINGS, INC.
DATED NOVEMBER 7, 2007





--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS
    2  
1.1 Certain Definitions
    2  
1.2 Other Definitions
    4  
 
       
ARTICLE 2 SALE AND TRANSFER OF SHARES; CLOSING
    6  
2.1 Purchase and Sale of Shares
    6  
2.2 Assumption of Liabilities
    6  
2.3 Consideration for the Shares
    7  
2.4 Further Assurances
    9  
2.5 Closing
    9  
2.6 Closing Obligations
    9  
 
       
ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING THE BUSINESS
    10  
3.1 Qualification; Organization; Subsidiaries, etc.
    10  
3.2 Capital Structure
    11  
3.3 Business Financial Statements
    12  
3.4 No Undisclosed Liabilities
    12  
3.5 Compliance with Law; Permits
    12  
3.6 Environmental Laws and Regulations
    13  
3.7 Employee Benefit Plans
    14  
3.8 Absence of Certain Changes or Events
    17  
3.9 Investigations; Litigation
    18  
3.10 Tax Matters
    18  
3.11 Labor Matters
    19  
3.12 Intellectual Property
    19  
3.13 Real Property
    21  
3.14 Title to Assets
    22  
3.15 Material Contracts
    22  
3.16 Insurance
    23  
3.17 Equipment and Other Tangible Property
    23  
3.18 Suppliers and Customers
    23  
3.19 Absence of Certain Business Practices
    24  
3.20 Transactions with Affiliates
    24  
3.21 No Other Assets
    24  
3.22 No Business Material Adverse Effect
    24  
 
       
ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING ITSELF
    25  
4.1 Organization
    25  
4.2 Corporate Authority Relative to this Agreement; No Violation
    25  

-i-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
4.3 Finders or Brokers
    27  
4.4 No Additional Representations
    26  
4.5 Financial Statements Included in SEC Filings
    26  
 
       
ARTICLE 5 REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER
    26  
5.1 Organization
    27  
5.2 Corporate Authority Relative to this Agreement; No Violation
    27  
5.3 Investigations; Litigation
    28  
5.4 Finders or Brokers
    28  
5.5 Investment Intent
    28  
5.6 Solvency
    28  
5.7 Financing
    29  
5.8 Operations of Buyer
    29  
 
       
ARTICLE 6 COVENANTS
    29  
6.1 Confidentiality
    29  
6.2 Tax Matters
    29  
6.3 Public Announcements
    31  
6.4 Transaction Costs
    31  
6.5 Retention of and Access to Records
    31  
6.6 Payments
    32  
6.7 Cooperation in Post-Closing Litigation
    32  
6.8 Cooperation as to Financial Statements
    32  
6.9 Return of Excluded Assets
    32  
 
       
ARTICLE 7 EMPLOYMENT MATTERS
    33  
7.1 Employees
    33  
7.2 Welfare Plans
    33  
7.3 Severance
    34  
7.4 Savings Plans
    34  
7.5 Post-Retirement Benefit Liabilities
    34  
7.6 Long Term Disability
    34  
7.7 Life Insurance
    34  
7.8 Vacation
    35  
7.9 Cooperation
    35  
7.10 Post-Closing Date Participation
    35  
7.11 General
    35  
 
       
ARTICLE 8 INDEMNIFICATION; REMEDIES
    35  
8.1 Survival
    35  
8.2 Indemnification by Parent and Buyer
    36  
8.3 Indemnification by Seller
    36  

-ii-



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(Continued)

              Page  
8.4 Notice of Claims
    36  
8.5 Procedure for Indemnification; Third Party Claims; Arbitration
    36  
8.6 Limitations on Indemnification
    38  
8.7 Exclusive Remedy
    39  
 
       
ARTICLE 9 GENERAL PROVISIONS
    40  
9.1 Notices
    40  
9.2 Certain Definitions
    41  
9.3 Interpretation
    42  
9.4 Counterparts
    42  
9.5 Entire Agreement; Third-Party Beneficiaries
    42  
9.6 Governing Law
    42  
9.7 Assignment
    42  
9.8 Nondisclosure
    42  
9.9 Amendments; Waiver
    42  
9.10 Enforcement
    43  
9.11 Severability
    43  
 
       
ARTICLE 10 GUARANTEE OF BUYER’S OBLIGATIONS
    43  
10.1 Guaranty
    43  
10.2 Guaranty Absolute
    43  
10.3 Obligations Several
    44  
10.4 Obligations Continuing
    44  
10.5 Enforcement of Guaranty
    45  
10.6 Waiver
    45  
10.7 Expenses
    45  
10.8 Benefit of Guaranty
    46  
10.9 Reinstatement
    46  
10.10 Continuing Guaranty
    46  
10.11 Effective Date and Term of Guaranty
    46  
 
       
ARTICLE 11 GUARANTEE OF SELLER’S OBLIGATIONS
    46  
11.1 Guaranty
    46  
11.2 Guaranty Absolute
    46  
11.3 Obligations Several
    47  
11.4 Obligations Continuing
    47  
11.5 Enforcement of Guaranty
    48  
11.6 Waiver
    48  
11.7 Expenses
    48  
11.8 Benefit of Guaranty
    48  
11.9 Reinstatement
    49  
11.10 Continuing Guaranty
    49  
11.11 Effective Date and Term of Guaranty
    49  

-iii-



--------------------------------------------------------------------------------



 



EXHIBITS

     
EXHIBIT A
  Assignment and Assumption Agreement
EXHIBIT B
  Opinion of Counsel to Seller
EXHIBIT C
  Opinion of Counsel to Buyer

SCHEDULES

     
SCHEDULE A
  Excluded Assets
SCHEDULE B
  Purchase Price Allocation
SCHEDULE C
  Current Assets
SCHEDULE D
  Current Liabilities
SCHEDULE E
  Working Capital Example Computation

-iv-



--------------------------------------------------------------------------------



 



STOCK PURCHASE AGREEMENT
     THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of November 7,
2007, by and between Catalytica Energy Systems, Inc., a Delaware corporation
(“Seller”), Acorn Factor, Inc., a Delaware corporation (“Parent”), CoaLogix
Inc., a Delaware corporation and a subsidiary of Parent (“Buyer”) and with
respect to Article 11 only, Renegy Holdings, Inc., parent of Seller (“Renegy”).
RECITALS
     WHEREAS, Seller owns all of the issued and outstanding shares of capital
stock of CESI-SCR, Inc., a Delaware corporation and a direct wholly-owned
subsidiary of Seller (“CESI-SCR”), and CESI-Tech Technologies, Inc., a Delaware
corporation and a direct wholly-owned subsidiary of Seller (“CESI-Tech”).
     WHEREAS, CESI-SCR owns all of the issued and outstanding membership
interests of SCR-Tech, LLC, a North Carolina limited liability company and a
direct wholly-owned subsidiary of CESI-SCR (“SCR-Tech” and, collectively with
CESI-SCR and CESI-Tech, the “Acquired Companies” and each an “Acquired
Company”).
     WHEREAS, the Acquired Companies are engaged in the business of cleaning and
regenerating selective catalyst reduction (“SCR”) catalyst used by coal-fired
power generation facilities to reduce nitrogen oxide emissions and providing SCR
catalyst management services for such power generation facilities (collectively,
the “Business”).
     WHEREAS, Seller and/or its Subsidiaries (as defined below) are subject to
certain liabilities relating to the Business.
     WHEREAS, Seller desires to sell to Buyer, and Buyer desires to purchase
from Seller, all of the issued and outstanding shares of capital stock of
CESI-SCR and CESI-Tech (the “Shares”), and in connection therewith, Buyer has
agreed to assume certain liabilities of Seller relating to the Business, all
upon the terms and subject to the conditions set forth in this Agreement.
AGREEMENT
     NOW, THEREFORE, in consideration of the mutual covenants and agreements set
forth herein and for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereby agree as
follows.

 



--------------------------------------------------------------------------------



 



ARTICLE 1
DEFINITIONS
     1.1 Certain Definitions.  For purposes of this Agreement, the following
terms have the meanings specified or referred to in this Section 1.1:
     “Ancillary Agreement” — the Assignment and Assumption Agreement.
     “assets” — all properties, assets, rights (contractual or otherwise) and
claims, whether personal, tangible or intangible.
     “Business Intellectual Property” — all Intellectual Property owned by the
Acquired Companies for use in the Business as conducted as of the date hereof.
     “Closing Date” — the date and time as of which the Closing actually takes
place.
     “COBRA” — the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.
     “Contract” — any written agreement, contract, subcontract, lease,
understanding, instrument, note, option, warranty, purchase order, license,
sublicense, insurance policy, benefit plan or legally binding commitment or
undertaking of any nature.
     “Excluded Assets” — the assets of the Acquired Companies set forth on
Schedule A hereto.
     “Governmental Entity” — any Federal, state or local government or any
court, administrative agency, bureau, commission, department or other authority
of any domestic or foreign government or any arbitrator in any case that has
jurisdiction over an applicable party or any of its properties or assets.
     “Intellectual Property” — (a) inventions and discoveries, whether
patentable or not, invention disclosures, and all Patents; (b) Trademarks;
(c) published and unpublished works of authorship, whether copyrightable or not
(including databases and other compilations of information), copyrights therein
and thereto, and registrations and applications therefor, and all renewals,
extensions, restorations and reversions thereof; (d) Trade Secrets and (e) all
other intellectual property or similar proprietary rights, including all
formulas, know-how, processes, techniques, designs, and all foreign counterparts
to any of the items described in the foregoing clauses (a) through (e).
     “IP Applications”— all applications filed with a Governmental Entity to
obtain any Registered Intellectual Property, including applications for Patents,
copyright registrations or Trademark registrations.
     “IRC” — the Internal Revenue Code of 1986, as amended from time to time, or
any successor law.

-2-



--------------------------------------------------------------------------------



 



     “IRS” — the United States Internal Revenue Service or any successor agency,
and, to the extent relevant, the United States Department of the Treasury.
     “IT Assets” —the Acquired Companies’ computers, computer software,
firmware, middleware, servers, workstations, routers, hubs, switches, data
communications lines, and all other information technology equipment, and all
associated documentation.
     “Liability” — any direct or indirect debt, obligation or liability of any
kind or nature, whether accrued or fixed, absolute or contingent, determined or
determinable, matured or unmatured, and whether due or to become due, asserted
or unasserted, or known or unknown.
     “Licensed Intellectual Property” —Intellectual Property and IP Applications
that the Acquired Companies are licensed or otherwise permitted by other persons
to use.
     “Patent Application” — any IP Application filed with a Governmental Entity
to obtain a Patent.
     “Patents” — patents and applications therefor, including divisions,
continuations, continuations-in-part and renewal applications, and including
renewals, extensions and reissues.
     “Proceeding” — any action, inquiry, proceeding, arbitration, audit,
hearing, investigation, litigation, or suit (whether civil, criminal,
administrative, investigative, or informal) commenced, brought, conducted, or
heard by or before any Governmental Entity.
     “Registered Intellectual Property” — any issued Patent, copyright
registration, Trademark registration or other similar Intellectual Property
registration, in each case that is issued, registered or granted by the United
States Patent and Trademark Office, the United States Copyright Office or any
corresponding foreign Governmental Entity, and any application filed with any
such Governmental Entity for the purpose of obtaining such a registration.
     “Representative” — with respect to a particular person, any director,
officer, employee, agent, consultant, or other representative of such person,
including legal counsel, accountants, financial advisors and lenders.
     “SEC” — the Securities and Exchange Commission.
     “Trade Secrets” — confidential and proprietary information, trade secrets
and know-how, including processes, schematics, business methods, formulae,
drawings, prototypes, models, designs, customer lists, supplier lists, databases
and other compilations of information.
     “Trademarks” — trademarks, service marks, brand names, certification marks,
collective marks, d/b/a’s, Internet domain names, logos, symbols, trade dress,
assumed names, fictitious names, trade names, and other indicia of origin, all
applications and registrations for the foregoing, and all goodwill associated
therewith and symbolized thereby, including all renewals of the same.

-3-



--------------------------------------------------------------------------------



 



     1.2 Other Definitions.  The following terms are defined in the Sections
indicated:

     
Term
  Section
Acquired Companies
  Recitals
Acquired Company
  Recitals
Acquired Company Real Property
  3.13
Acquired Companies Registered Intellectual Property
  3.12(a)
Acquired Material Lease
  3.13
affiliates
  9.2(b)
Agreement
  Preamble
Assignment and Assumption Agreement
  2.6(a)(ii)
Assumed Liabilities
  2.2(b)
Basket
  8.6(a)
Benefit Plans
  3.7(a)
Business Balance Sheet
  3.3
business day
  9.2(e)
Business Employee
  3.7(a)
Business Employees
  3.7(a)
Business Financial Statements
  3.3
Business Material Adverse Effect
  3.1
Business Material Contracts
  3.15(a)
Buyer
  Preamble
Buyer Savings Plan
  7.4
Buyer Indemnified Parties
  8.3
CESI-SCR
  Recitals
CESI-Tech
  Recitals
Closing
  2.5
Closing Working Capital
  2.3(b)(ii)
Confidentiality Agreement
  0
control
  9.2(b)
controlled by
  9.2(b)
Controlled Group Liability
  3.7(h)
Environmental Law
  3.6(b)
ERISA
  3.7(a)
Exchange Act
  3.20
Excluded Liabilities
  2.2(c)
GAAP
  3.3
Hazardous Substance
  3.6(c)
Indemnified Party
  8.4
Indemnifying Party
  8.4
Independent Accountant
  2.3(b)(iv)
IP Applications
  1.1
IT Assets
  1.1
knowledge
  9.2(d)

-4-



--------------------------------------------------------------------------------



 



     
Term
  Section
Law
  3.5(a)
Laws
  3.5(a)
Licensed Intellectual Property
  1.1
Lien
  4.2(c)
Losses
  8.2
Notice of Disagreement
  2.3(b)(iv)
Parent
  Preamble
Patent Application
  1.1
Parent Guaranteed Obligations
  10.1
Permitted Lien
  4.2(c)
person
  9.2(c)
Pre-Closing Income Tax Return
  6.2(b)
Pre-Closing Tax Period
  6.2(a)
Property Taxes
  6.2(a)
Purchase Price
  2.3(a)
Registered Intellectual Property
  1.1
Renegy
  Preamble
Renegy Guaranteed Obligations
  11.1
SCR-Tech
  Recitals
SCR
  Recitals
Securities Act
  3.20
Seller
  Preamble
Seller Disclosure Schedules
  Article 3
Seller Indemnified Parties
  8.2
Seller Permits
  3.5(b)
Seller Savings Plans
  7.4
Seller SEC Documents
  3.20
Shares
  Recitals
Statement of Working Capital
  2.3(b)(ii)
Straddle Period
  6.2(a)
Subsidiaries
  9.2(a)
Survival Period
  8.1
Tax Contest
  6.2(b)
Tax Return
  3.10(b)
Taxes
  3.10(b)
Trade Secrets
  1.1
Trademarks
  1.1
Transfer Taxes
  6.4
under common control with
  9.2(b)
Working Capital
  2.3(b)(i)

-5-



--------------------------------------------------------------------------------



 



ARTICLE 2
SALE AND TRANSFER OF SHARES; CLOSING
     2.1 Purchase and Sale of Shares. Subject to the terms and conditions of
this Agreement, at the Closing, (i) Seller will sell and transfer the Shares to
Buyer free and clear of all Liens (other than restrictions imposed by applicable
securities laws), and Buyer will purchase the Shares from Seller.
Notwithstanding anything herein to the contrary, Seller or any of its
Subsidiaries (including the Acquired Companies) shall be permitted to cause any
or all of the Acquired Companies to transfer to Seller (and thereby to not
directly or indirectly sell or transfer to Buyer) any Excluded Assets.
     2.2 Assumption of Liabilities. 
          (a) Assumption. Upon the terms and subject to the conditions set forth
herein, at the Closing and effective as of the Closing Date, Buyer shall assume
from Seller (and therefore agree to pay, perform and discharge), and Seller
shall irrevocably convey, transfer and assign to Buyer, all of the Assumed
Liabilities. For the avoidance of doubt, and notwithstanding anything else to
the contrary herein, it is understood and agreed that Buyer shall assume all
Liabilities of the Acquired Companies by virtue of Buyer’s purchase of the
Shares (including the indirect purchase of the membership interests of
SCR-Tech).
          (b) Definition of Assumed Liabilities. For all purposes of and under
this Agreement, the term “Assumed Liabilities” shall mean, refer to and include
only the following Liabilities of Seller, and only to the extent such
Liabilities arise out of or relate to the operation of the Business:
                    (i) Liabilities of Seller reflected in the Business
Financial Statements and Liabilities incurred in the ordinary course of business
after the date of the Business Financial Statements in connection with the
operation of the Business (including any Liabilities related to workers
compensation for any Business Employees);
                    (ii) Liabilities for Taxes that are the responsibility of
Buyer pursuant to Section 6.2 or Section 6.4;
                    (iii) Liabilities of Seller arising out of or in connection
with any Proceedings to the extent related to the Business, whether in existence
on or after the date hereof (including any Proceedings set forth in Section 3.11
of the Seller Disclosure Schedules and any Liabilities related to workers
compensation for any Business Employees for all periods on or after the Closing
Date);
                    (iv) Liabilities of Seller for any obligation to make
severance or retention payments to any Business Employee as set forth in any
employment agreement or other Contract between Seller or any of its Subsidiaries
and any such Business Employee;

-6-



--------------------------------------------------------------------------------



 



                    (v) Liabilities of Seller for all accrued vacation and sick
time of, and bonus plan payments payable to, all Business Employees;
                    (vi) all Liabilities assumed or to be performed by Buyer
pursuant to Article 7 and the second sentence of Section 2.2(a);
                    (vii) Liabilities of Seller arising from discharges or
releases of Hazardous Substances, violations of Environmental Laws or similar
matters to the extent such Liabilities are related to the operations of the
Business, any Acquired Company Real Property or any other real property owned,
leased or otherwise occupied at any time for the operation of the Business or by
an Acquired Company;
                    (viii) Liabilities under all employment agreements and other
Contracts between Seller or any of its Subsidiaries and any Business Employee,
but specifically excluding any Liabilities of Seller relating to stock options
or other equity-based compensation involving any securities of Seller or any of
its Subsidiaries; and
                    (ix) Liabilities of Seller for the capitalized leases set
forth in Section 2.2(b)(ix) of the Seller Disclosure Schedules.
          (c) Definition of Excluded Liabilities. Notwithstanding anything to
the contrary set forth in this Section 2.2 or elsewhere in this Agreement, Buyer
shall not assume, and Seller agrees that Buyer shall not be liable or otherwise
responsible for, the following Liabilities of Seller (the Liabilities referred
to in clauses (i) through (ii) of this Section 2.2(c), collectively, the
“Excluded Liabilities”):
                    (i) Liabilities of Seller in respect of transaction costs
payable by Seller pursuant to Section 6.4;
                    (ii) Liabilities for Taxes that are the responsibility of
Seller pursuant to Section 6.2;
                    (iii) Liabilities for inter-company notes or accounts
payable owed by an Acquired Company to Seller or any Subsidiary of Seller (other
than any Acquired Company); and
                    (iv) any other Liabilities of Seller (but not the Acquired
Companies), other than Assumed Liabilities .
     2.3 Consideration for the Shares. 
          (a) Subject to the adjustments in Section 2.3(b), the aggregate
consideration (the “Purchase Price”) for the Shares will be (i) $9,600,000 in
cash and (ii) the assumption by Buyer of the Assumed Liabilities pursuant to
Section 2.2. The Purchase Price shall be allocated to the Shares as set forth on
Schedule B hereto.

-7-



--------------------------------------------------------------------------------



 



     (b) Working Capital Adjustment.
          (i) For all purposes of and under this Agreement, the term “Working
Capital” shall mean (x) the value of the current assets of the categories
described on Schedule C hereto of the Acquired Companies, minus (y) the value of
the current liabilities of the categories described on Schedule D hereto of the
Acquired Companies or included in the Assumed Liabilities; provided, however,
that for purposes of determining Working Capital, the Assumed Liabilities shall
not include any costs or expenses required to be paid by Buyer pursuant to the
terms of this Agreement, including any Transfer Taxes payable by Buyer pursuant
to Section 6.4.
          (ii) As promptly as practicable, but in any event within thirty
(30) days following the Closing, Buyer shall cause to be prepared and delivered
to Seller a statement (the “Statement of Working Capital”) setting forth the
Working Capital as of the Closing (the “Closing Working Capital”). The Statement
of Working Capital shall include the corresponding balance sheet and statement
of income—each of which shall be prepared in accordance with GAAP (except for
the omission of notes thereto)—and consistent with the manner of preparation of
the example computation of Working Capital for September 30, 2007, attached as
Schedule E hereto, and with the past practices of Seller. Buyer will cooperate
and work in good faith with Seller, and Seller will cooperate with and assist
Buyer, including through providing any reasonably requested documentation, in
the preparation of the Statement of Working Capital. Buyer will, upon Seller’s
written request, make available to Seller and its auditors a copy of all
workpapers and other books and records utilized by Buyer in the preparation of
the Statement of Working Capital.
          (iii) Subject to Section 2.3(b)(iv), within thirty (30) days following
delivery of the Statement of Working Capital pursuant to Section 2.3(b)(ii),
(A) Buyer shall pay to Seller the amount, if any, that the Closing Working
Capital reflected in the Statement of Working Capital exceeds $500,000, or
(B) Seller shall pay to Buyer the amount, if any, that $500,000 exceeds the
Closing Working Capital reflected in the Statement of Working Capital. Any and
all payments made pursuant to this Section 2.3(b)(iii) shall be made by wire
transfer of immediately available funds to an account designated in writing by
the party to receive such payment. Any payment made pursuant to this
Section 2.3(b)(iii) shall be deemed to be an adjustment to the Purchase Price.
          (iv) If Seller disagrees in good faith with the Statement of Working
Capital, then Seller shall notify Buyer in writing (the “Notice of
Disagreement”) of such disagreement within twenty-five (25) days following
delivery of the Statement of Working Capital. If Buyer has not received a Notice
of Disagreement within such twenty-five (25)-day period, Seller shall be deemed
to have accepted the Statement of Working Capital. Any Notice of Disagreement
shall set forth in reasonable detail the adjustments Seller proposes to make to
the Statement of Working Capital and the basis therefor and shall be consistent
with the provisions of Section 2.3(b)(ii). Thereafter, Seller and Buyer shall
attempt in good faith to resolve and finally determine the amount of the Closing
Working Capital. If Seller and Buyer are unable to resolve the disagreement
within thirty (30) days following delivery of the Notice of Disagreement, then
Seller and Buyer shall select a mutually acceptable, nationally recognized
independent accounting firm that does not then have a relationship with Seller
or Buyer (the “Independent Accountant”), to resolve the

-8-



--------------------------------------------------------------------------------



 



disagreement and make a determination with respect thereto. If Seller and Buyer
are unable, within ten (10) days, to select a mutually acceptable Independent
Accountant, then each of Seller and Buyer shall select a nationally recognized
independent accounting firm that does not have a relationship with Seller or
Buyer, and these two firms will choose a nationally recognized independent
accounting firm who will serve as the Independent Accountant. The determination
of the Independent Accountant to resolve the disagreement between Seller and
Buyer as to the Statement of Working Capital will be made, and written notice
thereof given to Seller and Buyer, within thirty (30) days after the selection
of the Independent Accountant. The determination by the Independent Accountant
shall be final, binding and conclusive upon Seller and Buyer, absent manifest
error. The scope of the Independent Accountant’s engagement (which will not be
an audit) shall be limited to the resolution of the disputed items described in
the Notice of Disagreement, and the recalculation, if any, of the Statement of
Working Capital in light of such resolution. If an Independent Accountant is
engaged pursuant to this Section 2.3(b)(iv), the fees and expenses of the
Independent Accountant shall be borne equally by Seller and Buyer. Within ten
(10) days after delivery of a notice of determination by the Independent
Accountant as described above, any payment required by Section 2.3(b)(iii) shall
be made, based on such determination.
     2.4 Further Assurances. For a period of one hundred eighty (180) days after
the Closing, and without further consideration therefor, (a) Seller shall
execute and deliver such documents and take such other actions as Buyer may
reasonably request in order to more effectively convey the Shares to Buyer and
evidence the transactions contemplated by this Agreement, and (b) Buyer shall
execute and deliver such documents and take such other actions as Seller may
reasonably request (including executing such further instruments and
certificates of assumption, novation and release as Seller may reasonably
request) in order to effectively make Buyer responsible for all Assumed
Liabilities and release Seller therefrom to the fullest extent permitted under
applicable Law and evidence the transactions contemplated by this Agreement.
     2.5 Closing. Except to the extent that Buyer and Seller agree on another
time and place, the purchase and sale (the “Closing”) provided for in this
Agreement will take place at the offices of Wilson Sonsini Goodrich & Rosati,
Professional Corporation at 650 Page Mill Road, Palo Alto, CA 94304, at
10:00 a.m. (local time) on the date hereof.
     2.6 Closing Obligations. At the Closing:
          (a) Seller will deliver to Buyer:
                    (i) certificates representing the Shares, duly endorsed (or
accompanied by duly executed stock or transfer powers), for transfer to Buyer;
                    (ii) a duly executed Instrument of Assignment and Assumption
from Seller substantially in the form attached hereto as Exhibit A (the
“Assignment and Assumption Agreement”);

-9-



--------------------------------------------------------------------------------



 



                    (iii) an opinion of Wilson Sonsini Goodrich & Rosati,
Professional Corporation, dated as of the date of the Closing, in substantially
the form attached hereto as Exhibit B;
                    (iv) a duly executed certificate of Seller that Seller is
not a foreign person subject to withholding under Section 1445 of the IRC; and
                    (v) all other instruments or documents as Buyer may
reasonably request to effect the assignment of the Shares as contemplated
hereby.
          (b) Buyer will deliver to Seller:
                    (i) the Purchase Price by wire transfer in immediately
available funds to the account(s) specified by Seller;
                    (ii) an opinion of Eilenberg Krause & Paul LLP, dated as of
the date of the Closing, in substantially the form attached hereto as Exhibit C;
                    (iii) a duly executed copy of the Assignment and Assumption
Agreement; and
                    (iv) duly executed copies of all other instruments and
certificates of assumption, novation and release as Seller may reasonably
request in order to effectively make Buyer responsible for all Assumed
Liabilities and release Seller therefrom to the fullest extent permitted under
applicable Law.
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING THE BUSINESS
     Except as disclosed in the disclosure schedules delivered by Seller to
Buyer concurrently with the execution of this Agreement (it being agreed that
any information set forth in one Section of such disclosure schedules shall be
deemed to apply to each other Section thereof to which its relevance is
reasonably apparent) (the “Seller Disclosure Schedules”), Seller represents and
warrants to Buyer as follows:
     3.1 Qualification; Organization; Subsidiaries, etc.  Each of the Acquired
Companies is a legal entity duly organized, validly existing and in good
standing under the Laws of its respective jurisdiction of organization and has
all requisite corporate or similar power and authority to own, lease and operate
its properties and assets and to carry on its business as presently conducted
and is qualified to do business and is in good standing as a foreign corporation
in each jurisdiction where the ownership, leasing or operation of its assets or
properties or conduct of its business requires such qualification, except where
the failure to be so organized, validly existing, qualified or in good standing,
or to have such power or authority, would not have, individually or in the
aggregate, a

-10-



--------------------------------------------------------------------------------



 



Business Material Adverse Effect. As used in this Agreement, any reference to
any facts, circumstances, events or changes having a “Business Material Adverse
Effect” means such facts, circumstances, events or changes that are, or would
reasonably be expected to be, materially adverse to the business, financial
condition or continuing operations of the Business taken as a whole but shall
not include facts, circumstances, events or changes (a) generally affecting the
industries in which the Acquired Companies operate or the economy or the
financial or securities markets in the United States or elsewhere in the world,
including regulatory and political conditions or developments (including any
outbreak or escalation of hostilities or acts of war or terrorism) or
(b) resulting from (i) the announcement or the existence of, or compliance with,
this Agreement or the transactions contemplated hereby or (ii) changes in
applicable Law, GAAP or accounting standards. No Acquired Company is in
violation, in any material respect, of any of the provisions of its respective
certificate of incorporation and by-laws or similar organizational documents.
All of the outstanding shares of capital stock of, or other equity interests in
the Acquired Companies have been validly issued and are fully paid and
non-assessable, owned directly or indirectly by Seller, free and clear of all
Liens, other than restrictions imposed under securities laws, and are not
subject to any restriction on the right to vote, sell or otherwise dispose of
such capital stock or other ownership interests, except for restrictions imposed
by applicable securities laws.
     3.2 Capital Structure.
          (a) All outstanding shares of capital stock or other equity interests
of each Acquired Company are duly authorized, validly issued, fully paid and
non-assessable and free of pre-emptive rights.
          (b) There are no outstanding subscriptions, options, warrants, calls,
convertible securities or other similar rights, agreements or commitments
relating to the issuance of capital stock or other equity interests to which any
Acquired Company is a party obligating any Acquired Company to (i) issue,
transfer or sell any shares of capital stock or other equity interests of such
Acquired Company or securities convertible into or exchangeable for such shares
or equity interests, (ii) grant, extend or enter into any such subscription,
option, warrant, call, convertible securities or other similar right, agreement,
arrangement or commitment to repurchase, (iii) redeem or otherwise acquire any
such shares of capital stock or other equity interests, or (iv) provide funds
to, or make any investment (in the form of a loan, capital contribution or
otherwise) in, any of its Subsidiaries. There are no outstanding or authorized
stock appreciation, phantom stock, profit participation or other similar stock
or other equity-based rights of any Acquired Company.
          (c) No Acquired Company has any outstanding bonds, debentures, notes
or other obligations, the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders or other equity holders of such Acquired Company on any matter.
          (d) There are no voting trusts or other agreements or understandings
to which any Acquired Company is a party with respect to the voting of the
capital stock or other equity interests of such Acquired Company.

-11-



--------------------------------------------------------------------------------



 



          (e) The copies of the certificate of incorporation and by-laws or
similar organizational documents of each of the Acquired Companies, as the case
may be, made available to Buyer are true, accurate, and complete copies thereof
and reflect all amendments made through the date of this Agreement. The stock
and minute books of the Acquired Companies made available to Buyer for review
were correct and complete in all material respects as of the date they were so
made available, no further entries have been made through the date of this
Agreement, and such minute books contain an accurate record of all stockholder,
member and entity actions of the stockholders, members and directors (and any
committees thereof) of the Acquired Companies taken by written consent or at a
meeting since January 1, 2005 and through the date hereof. All corporate or
entity actions taken by the Acquired Companies have been duly authorized or
ratified to the extent required by applicable Law.
          (f) CESI-SCR does not have any Subsidiaries other than SCR-Tech and
neither CESI-Tech nor SCR-Tech has any Subsidiaries.
     3.3 Business Financial Statements. Attached to Section 3.3 of the Seller
Disclosure Schedules is a true, correct and complete copy of the unaudited
statement of assets and liabilities of the Business as of September 30, 2007
(the “Business Balance Sheet”), and the related unaudited statements of revenues
and expenses for the nine (9)-month period then ended (collectively with the
Business Balance Sheet, the “Business Financial Statements”). The Business
Financial Statements are derived from the books and records of the Acquired
Companies, were prepared in accordance with United States generally accepted
accounting principles (“GAAP”) (except that they do not include the notes to the
Business Financial Statements required under GAAP) and fairly present, in all
material respects, the assets and the liabilities of the Acquired Companies as
of the dates thereof, and the results of operations of the Acquired Companies
for the periods then ended.
     3.4 No Undisclosed Liabilities. Except (a) as reflected or reserved against
in the Business Balance Sheet (or the notes thereto), (b) for liabilities
permitted by or incurred pursuant to this Agreement, (c) for liabilities and
obligations incurred in the ordinary course of business consistent with past
practice since the date of the Business Balance Sheet, (d) for liabilities and
obligations for pension liabilities and insurance reserves, including in
connection with workers compensation, and (e) for liabilities or obligations
which have been discharged or paid in full in the ordinary course of business,
none of the Acquired Companies has any liabilities or obligations, of any
nature, in each case, whether or not accrued, contingent or otherwise, that
would be required by GAAP to be reflected on a consolidated balance sheet of the
Business (or in the notes thereto). The Business Financial Statements and
Section 3.3 of the Seller Disclosure Schedules specifically identify and set
forth those liabilities of Seller currently known to Seller that are to become
Assumed Liabilities at the Closing. Any inter-company promissory notes or
accounts payable previously owed by the Acquired Companies to Seller or to any
of its Subsidiaries (other than the Acquired Companies) have been converted to
contributed capital.
     3.5 Compliance with Law; Permits.
          (a) Each Acquired Company is in compliance in all material respects
with and is not in default in any material respect under or in violation in any
material respect of any

-12-



--------------------------------------------------------------------------------



 



applicable federal, state, local or foreign constitution, law, statute,
ordinance, rule, regulation, judgment, order, injunction, decree or agency
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Entity (collectively,
“Laws” and each, a “Law”). None of the Acquired Companies has received or
entered into any citations, complaints, consent orders, compliance schedules, or
other similar enforcement orders relating to any noncompliance of any of the
Acquired Companies with any Laws. None of the Acquired Companies has received
any written notice from any Governmental Entity that any of them is not
currently compliance with any Laws. Without limiting the generality of the
foregoing, neither Seller nor any of the Acquired Companies has received written
notice of any claim, action, suit, investigation or proceeding, or to the
knowledge of Seller, is aware of any threatened claim, action, suit,
investigation or proceeding, that would be reasonably likely to result in a
finding that Seller or any of the Acquired Companies is not or has not been in
compliance in all material respects with Laws, with respect to the Business,
relating to (a) the development, testing, manufacture, packaging, distribution
and marketing of products by the Business, (b) employment, safety and health,
(c) building, zoning and land use and/or (d) the Foreign Corrupt Practices Act
and the rules and regulations promulgated thereunder.
          (b) Each Acquired Company is in possession of all franchises, grants,
authorizations, licenses, permits, easements, variances, exceptions, consents,
certificates, approvals and orders of any Governmental Entity necessary for the
Acquired Companies to own, lease and operate their properties and assets or to
carry on the Business as it is now being conducted (the “Seller Permits”),
except where the failure to have any of the Seller Permits would not have,
individually or in the aggregate, a material adverse effect on the Business.
Each Acquired Company has complied in all material respects with all terms and
conditions of the Seller Permits, and all Seller Permits are in full force and
effect in all material respects.
     3.6 Environmental Laws and Regulations.
          (a) Except as would not, individually or in the aggregate, result in a
material adverse effect on the Business, (i) Seller (with respect to the
Business) and the Acquired Companies are in compliance with all applicable
Environmental Laws, (ii)  no Hazardous Substance (as defined below) is present
at, in, on, under or about any of the properties currently owned or leased by
any of the Acquired Companies in amounts exceeding the levels permitted by
applicable Environmental Laws and for which any Acquired Company would
reasonably be expected to be liable, (iii)  since the date of the Business
Balance Sheet none of Seller or any of its Subsidiaries (including the Acquired
Companies) have received any written notices, demand letters or requests for
information from any person, including any Governmental Entity alleging that
Seller (with respect to the Business) or the Acquired Companies may be in
violation of, or liable under, any Environmental Law as it pertains to the
operation of the Business and neither the Acquired Companies nor, with respect
to the Business, Seller are the subject of any outstanding written notices,
demand letters or requests for information from any person, including any
Governmental Entity alleging that Seller or any of its Subsidiaries may be in
violation of, or liable under, any Environmental Law as it pertains to the
operation of the

-13-



--------------------------------------------------------------------------------



 



Business, and (iv) neither Seller (with respect to the Business) nor any
Acquired Company is the subject of any suit, settlement, court order,
administrative order, judgment or written claim asserted or arising under any
Environmental Law.
          (b) As used herein, “Environmental Law” means any applicable Law
relating to (x) the protection, preservation or restoration of the environment
(including air, water vapor, surface water, groundwater, drinking water supply,
surface land, subsurface land, plant and animal life or any other natural
resource), or (y) the exposure to (including employee exposure to), or the use,
storage, recycling, treatment, generation, transportation, processing, handling,
labeling, production, release or disposal of Hazardous Substances, in each case
as in effect at the date hereof. It is agreed and understood that no
representation or warranty is made in respect of environmental matters in any
Section of this Agreement other than this Section 3.6.
          (c) As used herein, “Hazardous Substance” means any material,
substance or waste listed, defined, designated or classified as hazardous,
toxic, radioactive, or dangerous, a pollutant or contaminant or otherwise
regulated, by any Governmental Entity, including any petroleum or any derivative
or byproduct thereof, radon, radioactive material, friable asbestos, urea
formaldehyde or polychlorinated biphenyls.
     3.7 Employee Benefit Plans.
          (a) Section 3.7(a) of the Seller Disclosure Schedules lists all
Benefit Plans. “Benefit Plans” means all plans, programs, policies, agreements
or other arrangements, whether or not “employee benefit plans” (within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), whether or not subject to ERISA), providing for all
payroll practices, including employment, consulting or other compensation
agreement, or bonus or other incentive compensation, stock purchase, equity or
equity-based compensation, deferred compensation, change in control, sick leave,
loan, salary continuation, educational assistance, health, medical, dental,
disability, accident or life insurance benefits, vacation, severance,
retirement, pension or savings benefits, plans, policies, agreements or
arrangements that are sponsored, maintained or contributed to by Seller or any
of its affiliates for the benefit of current or former employees, directors or
consultants of any Acquired Company (with respect to their relationship to the
Business) (each a “Business Employee” and collectively, the “Business
Employees”).
          (b) Other than as disclosed on Section 3.7(a) of the Seller Disclosure
Schedules, neither Seller nor any Acquired Company has any commitment to
establish any new Benefit Plan (except to the extent required by Law or to
conform any such Benefit Plan to the requirements of any applicable Law, as
required by this Agreement) or to modify any Benefit Plan for the benefit of the
Business Employees.
          (c) Seller has made available to Buyer correct and complete copies of:
                    (i) each Benefit Plan;

-14-



--------------------------------------------------------------------------------



 



                    (ii) the most recent annual report (Form Series 5500 and all
schedules and financial statements attached thereto), if any, required under
ERISA or the IRC in connection with each Benefit Plan;
                    (iii) the most recent summary plan description together with
the summary(ies) of material modifications thereto, if any, required under ERISA
with respect to each Benefit Plan; and
                    (iv) any IRS determination letters relating to each Benefit
Plan.
          (d) Each Benefit Plan has been maintained and administered in material
compliance with its terms and with applicable Law, statutes, orders, and rules
and regulations, including but not limited to ERISA and the IRC to the extent
applicable thereto.
          (e) Any Benefit Plan intended to be qualified under Section 401(a) of
the IRC and each trust intended to qualify under Section 501(a) of the IRC:
                    (i) has either applied for, prior to the expiration of the
requisite period under applicable Treasury Regulations or IRS pronouncements, or
obtained a favorable determination, notification, advisory and/or opinion
letter, as applicable, as to its qualified status from the IRS or still has a
remaining period of time under applicable Treasury Regulations or IRS
pronouncements in which to apply for such letter and to make any amendments
necessary to obtain a favorable determination;
                    (ii) incorporates or has been amended to incorporate all
provisions required to comply with the Tax Reform Act of 1986 and subsequent
legislation; and
                    (iii) has, to the knowledge of the Seller, had no event,
condition or circumstance that has adversely affected or is likely to adversely
affect such qualified status.
          (f) Except as set forth in Section 3.7(f) of the Seller Disclosure
Schedules, no Benefit Plan provides, reflects or represents any liability to
provide post-termination or retiree welfare benefits to any person for any
reason, except as may be required by COBRA or other applicable statute, and
neither Seller nor any Acquired Company has made a binding commitment to provide
to any Business Employee (either individually or to Business Employees as a
group) with post-termination or retiree welfare benefits, except to the extent
required by COBRA or other applicable statute.
          (g) No Benefit Plan is subject to Title IV or Section 302 of ERISA or
Section 412 or Section 4971 of the IRC.
          (h) There does not exist any Controlled Group Liability (as defined
below) that would be a liability of Seller or any of its Subsidiaries, including
any Acquired Company (or constitute an Assumed Liability), at the time of or
following the Closing. “Controlled Group Liability” means liabilities (i) under
Title IV of ERISA, (ii) under Section 302 of ERISA,

-15-



--------------------------------------------------------------------------------



 



(iii) under Sections 412 and Section 4971 of the IRC or (iv) as a result of a
failure to comply with the continuation coverage requirements of Section 601 et
seq. of ERISA and Section 4980B of the IRC, other than such liabilities that
arise solely out of, or relate solely to, the Benefit Plans which are disclosed
in Section 3.7(a) of the Seller Disclosure Schedules.
          (i) The consummation of the transactions contemplated by this
Agreement will not:
                    (i) entitle any Business Employee to severance pay,
unemployment compensation or any other payment, except as expressly provided in
this Agreement or as required by applicable Law, or
                    (ii) accelerate the time of payment or vesting, or increase
the amount of compensation due any such Business Employee, except as expressly
provided in this Agreement.
          (j) Seller is in good faith compliance with the requirements of
Section 409A of the IRC with respect to all “nonqualified deferred compensation
plans” (as defined in Section 409A of the IRC) maintained by Seller or any
Acquired Company to which any Acquired Company or any Business Employee is a
party.
          (k) Neither Seller nor any Subsidiary (including, but not limited to
any Acquired Company) has ever contributed or been obligated to contribute to
any “multiemployer plan” (within the meaning of Section 3(37) of the IRC).
          (l) Seller and each Acquired Company have timely made all payments and
contributions due from them through the Closing with respect to each Benefit
Plan and no payments or contributions are owed by either the Seller or any
Acquired Company with respect to any Benefit Plan for all periods ending on or
before the Closing.
          (m) Neither Seller nor any Acquired Company has incurred or reasonably
expects to incur any complete or partial withdrawal liability with respect to
any “multiemployer plan” (within the meaning of Section 3(37) of the IRC).
          (n) Neither Seller nor any Acquired Company maintains any welfare
benefit fund within the meaning of the Section 419 of the IRC with respect to
any Business Employees.
          (o) Except as set forth in Section 3.7(o) of the Seller Disclosure
Schedules, the Business Balance Sheet properly and adequately reflects any and
all liabilities and obligations of Seller and each Acquired Company relating to
any period ending on or prior to the Closing in respect of all Business
Employees, for (a) unpaid compensation, salaries, wages, disability payments and
other payroll items (including, without limitation, bonus, incentive or deferred
compensation, vacation or other paid leave), (b) unpaid contributions, costs and
expenses to or in respect of any Benefit Plan, (c) severance or other
termination benefits relating to, resulting from or arising in respect of any
termination of employment occurring on or prior to

-16-



--------------------------------------------------------------------------------



 



the Closing, and (d) any Assumed Liabilities relating to Business Employees not
otherwise specified herein.
          (p) There is no contract, Benefit Plan or arrangement covering any
Business Employee that, individually or collectively, could give rise to the
payment of any amount that would not be deductible pursuant to the terms of
Section 280G of the IRC.
     3.8 Absence of Certain Changes or Events. Since the date of the Business
Balance Sheet, through the date of this Agreement, except as otherwise
contemplated, required or permitted by this Agreement, the Business has been
conducted, in all material respects, in the ordinary course of business
consistent with past practice and there has not been (i) any event, development
or state of circumstances that has had, individually or in the aggregate, a
Business Material Adverse Effect, (ii) any non-cash distribution or dividend
made by any Acquired Company, (iii) any repurchase of equity securities by any
Acquired Company, (iv) any split, combination or reclassification of any of the
Acquired Companies’ capital stock or other equity interests, (v) any material
change in accounting methods, principles or practices of any Acquired Company
or, with respect to the Business, Seller, (vi) any acquisition by any Acquired
Company of, or agreement by any Acquired Company to, acquire, any business or
corporation, partnership, association or other business organization or division
thereof, (vii) any sale, lease, license, encumbrance (other than a Permitted
Lien) or other disposition of any properties or assets of any Acquired Company,
except the sale, lease, license, encumbrance or disposition of property or
assets in the ordinary course of business consistent with past practice,
(viii) any damage, destruction or loss, whether or not covered by insurance,
with respect to the properties or assets of any Acquired Company having a
replacement cost of more than $50,000, (ix) entry by an Acquired Company into
any employment, deferred compensation, severance or similar agreement (or
amendment to any such agreement) with any Business Employee, or any agreement
with any Business Employee to increase the compensation payable by it to any
such Business Employee or to increase the coverage or benefits available under
any severance pay, termination pay, vacation pay, salary continuation for
disability, sick leave, deferred compensation, bonus or other incentive
compensation, insurance, pension or other employee benefit plan made to, for or
with such Business Employees other than, in each case, in the ordinary course of
business consistent with past practice, (x) any election by Seller relating to
Taxes in respect of the Acquired Companies or settlement or compromise of any
claim relating to Taxes in respect of the Acquired Companies, (xi) entry into,
amendment or termination of any material agreement to which an Acquired Company
is a party or by which it is bound; (xii) any material change, whether written
or oral, to any agreement or understanding with any of the Acquired Companies’
material suppliers or customers; (xiii) any acceleration or delay in collection
of any notes or accounts receivable of the Acquired Companies in advance of or
beyond their regular due dates or the dates when they would have been collected
in the ordinary course of business consistent with past practices; (xiv) any
delay or accelerated payment of any accrued expense, trade payable or other
liability of the Acquired Companies beyond or in advance of its due date or the
date when such liability would have been paid in the ordinary course of business
consistent with past practices; or (xv) any settlement of any claim or
litigation, or filing of any motions, orders, briefs or settlement agreements in
any proceeding involving the Acquired Companies before any Governmental Entity
or any arbitrator.

-17-



--------------------------------------------------------------------------------



 



     3.9 Investigations; Litigation. As of the date hereof, there are no
actions, suits, claims, investigations or proceedings pending or, to the
knowledge of Seller, threatened against any of the Acquired Companies or Seller
(with respect to the Business) at law or in equity before any Governmental
Entity or arbitrator, and there are no orders, judgments or decrees affecting
the Acquired Companies or the Business issued by any Governmental Entity or
arbitrator. To the knowledge of Seller, there is no investigation or review
pending by any Governmental Entity with respect to the Acquired Companies or the
Business.
     3.10 Tax Matters.
          (a) (i) Seller and each Acquired Company have prepared and timely
filed (taking into account any extension of time within which to file) all Tax
Returns with the appropriate Governmental Entity in all jurisdictions in which
such Tax Returns are required to be filed and all such filed Tax Returns are
true, correct and complete in all material respects, (ii) Seller and each
Acquired Company have fully and timely paid all Taxes that are required to be
paid, except with respect to matters contested in good faith or for which
adequate reserves have been established in accordance with GAAP, (iii) the U.S.
consolidated federal income Tax Returns of Seller and it Subsidiaries have been
examined by the Internal Revenue Service (or the period for assessment of the
Taxes in respect of which such Tax Returns were required to be filed has
expired) for all periods ending on or before December 31, 2002, (iv) there are
not pending or threatened, any audits, examinations, investigations or other
proceedings in respect of U.S. federal or state Taxes, (v) there are no Liens
for Taxes on any of the assets of the Acquired Companies other than Permitted
Liens, (vi) neither Seller nor Acquired Company has been a “controlled
corporation” or a “distributing corporation” in any distribution occurring
during the two-year period ending on the date hereof that was purported or
intended to be governed by Section 355 of the IRC (or any similar provision of
state, local or foreign Law), (vii) each Seller and each Acquired Company have
complied with all applicable Laws relating to the payment and withholding of
Taxes and have duly and timely withheld and paid over to the appropriate
Governmental Entity all amounts required to be so withheld and paid over under
such Laws, and (viii)  neither Seller nor any Acquired Company has engaged in a
“reportable transaction,” within the meaning of Treas. Reg. Section 1.6011-4(b),
including any transaction that is the same or substantially similar to one of
the types of transactions that the Internal Revenue Service has determined to be
a tax avoidance transaction and identified by notice, regulation or other form
of published guidance as a “listed transaction,” as set forth in Treas. Reg.
Section 1.6011-4(b)(2).
          (b) As used in this Agreement, (i) “Taxes” means any and all domestic
or foreign, federal, state, local or other taxes of any kind (together with any
and all interest, penalties, additions to tax and additional amounts imposed
with respect thereto) imposed by any Governmental Entity, including taxes on or
with respect to income, franchises, windfall or other profits, gross receipts,
property, sales, use, capital stock, unclaimed property, payroll, employment,
unemployment, social security, workers’ compensation or net worth, taxes in the
nature of excise, withholding, ad valorem or value added, and any obligations
with respect to such amounts arising as a result of being a member of an
affiliated, consolidated, combined or unitary group for any period or under any
agreements or arrangements with any other person and

-18-



--------------------------------------------------------------------------------



 



including any liability for taxes of a predecessor entity, and (ii) “Tax Return”
means any return, report or similar filing (including the attached schedules)
required to be filed with respect to Taxes, including any information return,
claim for refund, amended return or declaration of estimated Taxes.
          (c) SCR-Tech has been since February 20, 2004, and is currently
treated as a corporation for all Taxes and Tax Return purposes.
     3.11 Labor Matters. (a) As of the date hereof, (i) there are no strikes or
lockouts with respect to any Business Employees and, (ii) to the knowledge of
Seller, there is no union organizing effort pending against the Business or with
respect to any Business Employees, (iii) there is no unfair labor practice,
labor dispute (other than routine individual grievances) or labor arbitration
proceeding pending against the Business, and (iv) there is no slowdown, or work
stoppage in effect with respect to Business Employees and (b) the Acquired
Companies and, with respect to the Business, Seller, are in compliance in all
material respects with all applicable Laws respecting (i) employment and
employment practices, (ii) terms and conditions of employment and wages and
hours and (iii) unfair labor practices. There has been no “mass layoff” or
“plant closing” as defined under the Worker Adjustment and Retraining Act of
1988 with respect to the Business as a result of any action taken by Seller
(other than at the written direction of Buyer or as a result of any of the
transactions contemplated hereby) within the past six (6) months. No Acquired
Company has entered into any collective bargaining agreement or union contract
recognizing any labor organization as the bargaining agent of any Business
Employees.
     3.12 Intellectual Property.
          (a) Section 3.12(a) of the Seller Disclosure Schedules sets forth a
true and complete list of all (i) Registered Intellectual Property owned by the
Acquired Companies as of the date of this Agreement (“Acquired Companies
Registered Intellectual Property”), indicating for each item the registration or
application number and the applicable filing jurisdiction and (ii) all Contracts
to which Seller or an Acquired Company is a party granting rights to Seller or
the Acquired Companies to use third party Intellectual Property with respect to
the Business (except “shrink wrap” or “click wrap” contracts, and other inbound
licenses for generally commercially available software for which Seller or an
Acquired Company has paid less than $50,000, but including nonassertion and
similar agreements with respect to third party Intellectual Property) or
granting rights to third parties to use Business Intellectual Property owned by
the Acquired Companies (except licenses granted by the Acquired Companies in the
ordinary course of business in connection with the Acquired Companies’ products
or services, but including non-assertion or similar agreements with respect to
Business Intellectual Property). The Acquired Companies exclusively own
(beneficially, and of record where applicable) all Business Intellectual
Property, free and clear of all Liens other than Permitted Liens, exclusive
licenses and non-exclusive licenses granted outside of the ordinary course of
business. The Acquired Companies Registered Intellectual Property is subsisting
and unexpired and has not been abandoned, and is valid and enforceable, and all
filing, renewal or other fees therefor due on or before the Closing Date have
been or will be timely and fully paid, and is not subject to any

-19-



--------------------------------------------------------------------------------



 



outstanding order of any Governmental Entity adversely affecting the Acquired
Companies’ use thereof or their rights thereto. The Acquired Companies have
timely responded to all office actions or other comments, actions or filings of
any kind made by any Governmental Entities with respect to any IP Application.
To Seller’s knowledge, neither the Acquired Companies nor any officer, employee
or agent of the Acquired Companies have, in connection with the filing or
prosecution of any Patent Application owned by the Acquired Companies, made an
untrue statement of a material fact or fraudulent statement to any Governmental
Entity, failed to disclose a material fact required to be disclosed to any
Governmental Entity, or committed an act, made a statement, or failed to make a
statement that would provide a basis to invalidate or hold unenforceable any
Patent Application, if and when granted. All files for all Acquired Companies
Registered Intellectual Property or IP Applications owned by the Acquired
Companies are true, accurate and complete in all material respects. The Business
Intellectual Property and the Licensed Intellectual Property include all the
Intellectual Property owned by or licensed to the Acquired Companies and
material to the operation of the Business as presently conducted. All of the
Business Intellectual Property shall survive materially unchanged the
consummation of the transactions contemplated by this Agreement. The conduct of
the Business as currently conducted does not infringe or otherwise violate in
any material respect, and the Acquired Companies have not infringed or otherwise
violated in any material respect, the Intellectual Property rights of any third
party during the five-year period immediately preceding the date of this
Agreement. There is no material litigation, opposition, cancellation,
proceeding, objection or claim pending, or asserted or threatened in writing,
against the Acquired Companies concerning the ownership, validity,
registerability, enforceability, infringement or use of, or licensed right to
use, any Intellectual Property. To Seller’s knowledge, no person is violating
any Business Intellectual Property right or other material Intellectual Property
right that the Acquired Companies hold exclusively. The Acquired Companies have
performed all material obligations imposed on them with respect to Licensed
Intellectual Property, have made all payments required to date, and are not, nor
is another party thereto, in breach or default thereunder in any respect, nor is
there any event which with notice or lapse of time or both would constitute a
default or breach thereunder.
          (b) To Seller’s knowledge, the Acquired Companies have taken
reasonable and necessary measures to protect the confidentiality of all Trade
Secrets that are owned or used by the Acquired Companies and are material to the
Business and the status of such Trade Secrets as “trade secrets” under all
applicable Law. To Seller’s knowledge, except as would not be material to the
Business, such Trade Secrets have not been used, disclosed to or discovered by
any person except pursuant to valid non-disclosure and/or license agreements
which have not been breached. To Seller’s knowledge, none of the Acquired
Companies’ current employees, consultants and contractors has any patents issued
or applications pending for any device, process, design or invention of any kind
now used or needed by the Acquired Companies in the furtherance of the Business,
which patents or applications have not been assigned to or licensed by the
Acquired Companies. Substantially all of the Acquired Companies’ current and
prior employees, consultants and contractors have executed valid Intellectual
Property and confidentiality agreements for the benefit of the Acquired
Companies, substantially in accordance with forms which the Acquired Companies
have prior to the date of this Agreement

-20-



--------------------------------------------------------------------------------



 



made available to Buyer for its review, except such employees, consultants and
contractors who do not perform tasks likely to result in the creation of
material Intellectual Property.
          (c) Consummation of the transaction contemplated by this Agreement
will not trigger any modification, termination or acceleration under, or create
any license or similar Lien on Intellectual Property owned or held by Buyer or
its affiliates, except to the extent that such license or Lien may be created as
a result of a Contract entered into by Buyer or its affiliates. The Acquired
Companies have not granted any exclusive or non-exclusive rights to the use of
any Business Intellectual Property to third parties except with respect to the
material Contracts listed in Section 3.15 of the Seller Disclosure Schedules and
confidentiality and non-disclosure agreements. To Seller’s knowledge, the
Acquired Companies’ rights to the Licensed Intellectual Property are valid,
subsisting and enforceable and are not subject to any outstanding order,
judgment, decree or agreement adversely affecting the Acquired Companies’ use
thereof or its rights thereto.
          (d) The IT Assets generally operate and perform as required by the
Acquired Companies in connection with its business, and have not malfunctioned
or failed within the past three years in a manner which has materially reduced
the overall functionality of the IT Assets as a whole, other than isolated
failures or outages that have been corrected. To Seller’s knowledge, the IT
Assets do not contain any “time bombs,” “Trojan horses,” “backdoors,” “trap
doors,” “worms,” viruses or other similar devices or effects that (i) enable or
assist any person to access without authorization the IT Assets, or
(ii) otherwise significantly adversely affect the functionality of the IT
Assets, except as disclosed in its documentation. To Seller’s knowledge, no
person has gained material unauthorized access to the IT Assets. To Seller’s
knowledge, none of the IT Assets contains any shareware, open source code, or
other software whose use, as used by the Acquired Companies, requires disclosure
or licensing of any Business Intellectual Property. The Acquired Companies have
implemented reasonable backup and disaster recovery technology.
     3.13 Real Property. Section 3.13 of the Seller Disclosure Schedules sets
forth a complete list of all real property leased for occupancy by the Acquired
Companies (the “Acquired Company Real Property”), true and correct copies of
which have been previously made available to Parent or Buyer. Each occupancy
agreement for leased Acquired Company Real Property (each, an “Acquired Material
Lease”) is valid and enforceable. No Acquired Company is in default in any
material respect under the terms of any Acquired Material Lease and, to the
knowledge of Seller, no other party to any Acquired Material Lease is in default
under the terms of any Acquired Material Lease. Each Acquired Material Lease is
a valid and binding obligation of an Acquired Company and, to the knowledge of
Seller, of each other party thereto, and is in full force and effect, except
that (i) such enforcement may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other similar Laws, now or hereafter in effect,
relating to creditors’ rights generally and (ii) equitable remedies of specific
performance and injunctive and other forms of equitable relief may be subject to
equitable defenses and to the discretion of the court before which any
proceeding therefor may be brought. The Acquired Companies do not own any real
property.

-21-



--------------------------------------------------------------------------------



 



     3.14 Title to Assets. All assets owned by the Acquired Companies are owned
free and clear of all Liens other than Permitted Liens.
     3.15 Material Contracts.
          (a) Section 3.15 of the Seller Disclosure Schedules sets forth all of
the following Contracts to which (x) any Acquired Company is a party or by which
any of them are bound, and (y) Seller is a party or by which it is bound and
pursuant to which Seller has or may have any obligations or liabilities that are
or will become Assumed Liabilities, excluding in all cases of clauses (x) and
(y) the Acquired Material Leases (collectively, the “Business Material
Contracts”):
                    (i) Contracts with any labor union or association
representing any Business Employee;
                    (ii) Contracts for joint ventures, strategic alliances or
partnerships;
                    (iii) Contracts containing covenants of any of the Acquired
Companies or, with respect to the Business, Seller, not to compete in any line
of business or with any person in any geographical area or not to solicit or
hire any person with respect to employment;
                    (iv) Contracts relating to the acquisition (by merger,
purchase of stock or assets or otherwise) by any of the Acquired Companies of
any operating business or material assets or the capital stock of any other
person;
                    (v) Contracts relating to the incurrence, assumption or
guarantee of any indebtedness or imposing a Lien on any of the assets of the
Acquired Companies, including indentures, guarantees, loan or credit agreements,
sale and leaseback agreements, purchase money obligations incurred in connection
with the acquisition of property, mortgages, pledge agreements, security
agreements, or conditional sale or title retention agreements;
                    (vi) purchase Contracts giving rise to liabilities of any of
the Acquired Companies in excess of $25,000 individually;
                    (vii) all Contracts providing for payments by or to any of
the Acquired Companies in excess of $25,000 in any fiscal year;
                    (viii) Contracts under which any of the Acquired Companies
has made loans to any other person (other than advances to Business Employees
for business expenses in the ordinary course of business); or
                    (ix) Contracts providing for severance, retention, change in
control or other similar payments.

-22-



--------------------------------------------------------------------------------



 



          (b) No Acquired Company, and to the knowledge of Seller, no other
party to any Business Material Contract, is in breach of or default under the
terms of any Business Material Contract, except for breaches or defaults that
would not, individually or in the aggregate, have a material adverse effect on
the Business. Each Business Material Contract is a valid and binding obligation
of an Acquired Company and, to the knowledge of Seller, of each other party
thereto, and is in full force and effect, except that (i) such enforcement may
be subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other similar Laws, now or hereafter in effect, relating to creditors’ rights
generally and (ii) equitable remedies of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought.
     3.16 Insurance. All insurance policies (including fire, liability, product
liability, workers’ compensation and vehicular) presently in effect that relate
to the Acquired Companies or the Business are sufficient for compliance by the
Acquired Companies with all applicable Laws and all Business Material Contracts.
None of the insurance carriers for such policies has given written notice to the
Acquired Companies of an intention to cancel any such policy or to materially
increase any insurance premiums (including workers’ compensation premiums), or
that any such insurance will not be available in the future on substantially the
same terms as currently in effect. Neither Seller nor the Acquired Companies has
any claim pending against any of its insurance carriers under any of such
policies and, to the knowledge of Seller, there has been no actual or alleged
occurrence of any kind which could reasonably be expected to give rise to any
such claim. During the prior three years, all notices required to have been
given by the Acquired Companies to any insurance company have been timely and
duly given, and no insurance company has asserted that any claim is not covered
by the applicable policy relating to such claim.
     3.17 Equipment and Other Tangible Property. The Acquired Companies’
equipment, furniture, machinery, vehicles, structures, fixtures and other
tangible property, other than inventory, is suitable for the purposes for which
intended and is in operating condition consistent with normal industry
standards, except for ordinary wear and tear, and except for such properties as
shall have been taken out of service on a temporary basis for repairs or
replacement consistent with the Acquired Companies’ prior practices and normal
industry standards. Such properties are free of any material structural or
engineering defects, and during the past five years there has not been any
significant interruption of the Business due to inadequate maintenance or
obsolescence of such properties.
     3.18 Suppliers and Customers. The Acquired Companies maintain good
relations with all of their material suppliers and customers as well as with
governments, partners, financing sources and other parties with whom the
Acquired Companies have significant relations, and no such party has canceled,
terminated or, or to Seller’s knowledge, made any threat to the Acquired
Companies to cancel or otherwise terminate its relationship with the Acquired
Companies or to materially decrease its services or supplies to the Acquired
Companies or its direct or indirect purchase or usage of the products or
services of the Acquired Companies. Notwithstanding the foregoing, Seller has
disclosed to Parent and Buyer that the customers of the Acquired Companies are
not parties to any

-23-



--------------------------------------------------------------------------------



 



long-term supply, purchase or other written agreements with any of the Acquired
Companies, that such customers only acquire goods and services from the Acquired
Companies by means of purchase orders and that there is no obligation of any
such customers to continue purchasing goods and services from the Acquired
Companies.
     3.19 Absence of Certain Business Practices. None of the Acquired Companies
or any affiliate or, to the knowledge of Seller, any agent of the Acquired
Companies, or any other person acting on behalf of or associated with the
Acquired Companies, acting alone or together, has (a) received, directly or
indirectly, any rebates, payments, commissions, promotional allowances or any
other economic benefits, regardless of their nature or type, from any customer,
supplier, employee or agent of any customer or supplier; or (b) directly or
indirectly given or agreed to give any money, gift or similar benefit to any
customer, supplier, employee or agent of any customer or supplier, any official
or employee of any government (domestic or foreign), or any political party or
candidate for office (domestic or foreign), or other person who was, is or may
be in a position to help or hinder the business of the Acquired Companies (or
assist the Acquired Companies in connection with any actual or proposed
transaction), in each case of (a) and (b) which (i) may subject the Acquired
Companies to any damage or penalty in any civil, criminal or governmental
litigation or proceeding, (ii) if not given in the past, may have had an adverse
effect on the assets, business or operations of the Acquired Companies, or
(iii) if not continued in the future, may adversely affect the Business.
     3.20 Transactions with Affiliates. Except as set forth in the forms,
reports and documents required to be filed by Seller with the SEC pursuant to
the Securities Act of 1933, as amended (the “Securities Act”) and the Securities
Exchange Act of 1934, as amended (the “Exchange Act”) (the “Seller SEC
Documents”), and except for normal advances to employees consistent with past
practices, payment of compensation for employment and board services to
employees and directors, respectively, in each case, consistent with past
practices, and participation in scheduled Benefit Plans by employees and
directors, the Acquired Companies have not purchased, acquired or leased any
property or services from, or sold, transferred or leased any property or
services to, or loaned or advanced any money to, or borrowed any money from, or
entered into or been subject to any management, consulting or similar agreement
with, or engaged in any other significant transaction with any officer, director
or stockholder of the Acquired Companies or any of their respective affiliates.
Except as set forth in the Seller SEC Documents, no affiliate of the Acquired
Companies is indebted to the Acquired Companies for money borrowed or other
loans or advances, and the Acquired Companies are not indebted to any such
affiliate.
     3.21 No Other Assets. Other than (i) insurance policies held by or for the
benefit of Seller and any rights, claims or causes of action under such
insurance policies and (ii) Benefit Plan assets held by Seller, as of the
Closing Date there shall be no assets held by Seller necessary for Buyer to
conduct the Business as it is now being conducted.
     3.22 No Business Material Adverse Effect. Since the date of the Business
Financial Statements, no Business Material Adverse Effect has occurred.

-24-



--------------------------------------------------------------------------------



 



ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF SELLER CONCERNING ITSELF
     Except as disclosed in the Seller Disclosure Schedules, Seller represents
and warrants to Buyer as follows:
     4.1 Organization. Seller is a legal entity duly organized, validly existing
and in good standing under the Laws of the State of Delaware.
     4.2 Corporate Authority Relative to this Agreement; No Violation.
          (a) Seller has all requisite corporate power and authority to enter
into this Agreement and the Ancillary Agreement to be executed and delivered by
Seller and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and the Ancillary Agreement to be
executed and delivered by Seller and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
board of directors of Seller, and no other corporate proceedings on the part of
Seller are necessary to authorize the consummation of the transactions
contemplated hereby and thereby, including the approval by Renegy of the
transactions contemplated hereby as sole stockholder of Seller. This Agreement
has been duly and validly executed and delivered by Seller, and the Ancillary
Agreement to be executed and delivered by Seller will, as of the Closing, have
been, duly and validly executed and delivered by Seller and, assuming this
Agreement constitutes the valid and binding agreement of Buyer and the Ancillary
Agreement constitutes the valid and binding agreement of the other parties
thereto, this Agreement constitutes, and as of the Closing, the Ancillary
Agreement to be executed by Seller will constitute, the valid and binding
agreement of Seller, enforceable against Seller in accordance with its terms.
          (b) No authorization, consent or approval of, or filing with, any
Governmental Entity is necessary, under applicable Law, for the consummation by
Seller of the transactions contemplated by this Agreement and the Ancillary
Agreement.
          (c) The execution and delivery by Seller of this Agreement and the
Ancillary Agreement do not, and, except as described in Section 4.2(b), the
consummation of the transactions contemplated hereby and thereby and compliance
with the provisions hereof and thereof will not (i) result in any violation of,
or default (with or without notice or lapse of time, or both) under, or give
rise to a right of termination, cancellation or acceleration of any material
obligation or to the loss of a benefit under any loan, guarantee of indebtedness
or credit agreement, note, bond, mortgage, indenture, lease, agreement,
contract, instrument, permit, concession, franchise, right or license binding
upon Seller or the Acquired Companies or result in the creation of any liens,
claims, mortgages, encumbrances, pledges, security interests, equities or
charges of any kind (each, a “Lien”), other than any such Lien (A) for Taxes or
governmental assessments, charges or claims of payment not yet due, being
contested in good faith or for which adequate accruals or reserves have been
established, (B) which is a statutory

-25-



--------------------------------------------------------------------------------



 



carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
similar lien arising in the ordinary course of business, and not delinquent,
(C) which is disclosed on the Business Balance Sheet or securing liabilities
reflected on such Business Balance Sheet or (D) which was incurred in the
ordinary course of business consistent with past practice and not in violation
of this Agreement since the date of the Business Balance Sheet and is immaterial
in amount (each of the foregoing, a “Permitted Lien”), upon any of the
properties or assets of any Acquired Company, (ii) conflict with or result in
any violation of any provision of the certificate of incorporation or by-laws or
other equivalent organizational document, in each case as amended, of Seller or
any Acquired Company, (iii) conflict with or violate any applicable Laws, other
than, in the case of clauses (i) and (iii), any such violation, conflict,
default, termination, cancellation, acceleration, right, loss or Lien that would
not have, individually or in the aggregate, a material adverse effect on the
Business and would not materially impair or delay the consummation of the
transactions contemplated hereby.
     4.3 Finders or Brokers. Except for Hadley Partners, Incorporated, whose
fees and commissions will be the sole responsibility of Seller, Seller has not
employed any investment banker, broker or finder in connection with the
transactions contemplated by this Agreement who might be entitled to any fee or
any commission in connection with or upon consummation of the transactions
contemplated hereby.
     4.4 No Additional Representations. Other than the representations and
warranties expressly set forth in Article 3 and this Article 4, Seller shall not
be deemed to have made any other representation or warranty in connection with
this Agreement or the transactions contemplated hereby.
     4.5 Financial Statements Included in SEC Filings. Each of the audited
consolidated financial statements and unaudited interim financial statements of
Seller included (or incorporated by reference) in the Seller SEC Documents filed
with the SEC on or after December 31, 2005, including the audited financial
statements of Seller as of and for the year ended December 31, 2006, has been
prepared in accordance with GAAP applied on a consistent basis during the
periods involved (except as may be indicated in the notes thereto), is accurate
and complete in all material respects and fairly presents in all material
respects the consolidated financial position of Seller and its Subsidiaries
(including the Acquired Companies) as of the dates thereof and the consolidated
results of Seller’s operations and the changes in Seller’s consolidated
financial position for the periods then ended, in the case of the unaudited
interim financial statements subject to the absence of footnotes and year end
audit adjustments which will not, individually or in the aggregate, be material
in magnitude. Such unaudited interim financial statements reflect all
adjustments necessary to fairly present, in all material respects, the results
of operations for the interim periods presented.

-26-



--------------------------------------------------------------------------------



 



ARTICLE 5
REPRESENTATIONS AND WARRANTIES OF PARENT AND BUYER
     Parent and Buyer each jointly and severally represents and warrants to
Seller that:
     5.1 Organization. Parent and Buyer each is a legal entity duly organized,
validly existing and in good standing under the Laws of the State of Delaware.
Parent currently owns all of the outstanding capital stock of Buyer, and at the
Closing Parent will own no less than a majority of the then outstanding capital
stock of Buyer.
     5.2 Corporate Authority Relative to this Agreement; No Violation.
          (a) Parent and Buyer each has all requisite corporate power and
authority to enter into this Agreement and the Ancillary Agreement, and to
consummate the transactions contemplated hereby and thereby. The execution and
delivery of this Agreement and the Ancillary Agreement to be executed and
delivered by Parent and Buyer, and the consummation of the transactions
contemplated hereby and thereby have been duly and validly authorized by the
board of directors of each of Parent and Buyer, and no other corporate
proceedings on the part of Parent or Buyer are necessary to authorize the
consummation of the transactions contemplated hereby and thereby. This Agreement
has been, and the Ancillary Agreement to be executed and delivered by Parent and
Buyer will be, duly and validly executed and delivered by Parent or Buyer, as
the case may be, and, assuming this Agreement and Ancillary Agreement constitute
the valid and binding agreement of Seller, this Agreement constitutes, and as of
the Closing, the Ancillary Agreement will constitute, the valid and binding
agreement of Parent or Buyer, as the case may be, enforceable against Parent or
Buyer in accordance with its terms.
          (b) Other than in connection with or in compliance with (i) the
Delaware General Corporation Law, (ii) the Securities Act, and (iii) the
Exchange Act, no authorization, consent or approval of, or filing with, any
Governmental Entity is necessary, under applicable Law, for the consummation by
Parent and Buyer of the transactions contemplated by this Agreement and the
Ancillary Agreement, except for such authorizations, consents, approvals or
filings, that, if not obtained or made, would not materially impair or delay the
consummation of the transactions contemplated hereby.
          (c) The execution and delivery by Parent and Buyer of this Agreement
and the Ancillary Agreement does not, and, except as described in
Section 5.2(b), the consummation of the transactions contemplated hereby and
thereby and compliance with the provisions hereof and thereof will not
(i) result in any violation of, or default (with or without notice or lapse of
time, or both) under, or give rise to a right of termination, cancellation or
acceleration of any material obligation or to the loss of a material benefit
under any loan, guarantee of indebtedness or credit agreement, note, bond,
mortgage, indenture, lease, agreement, contract, instrument, permit, concession,
franchise, right or license binding upon Parent, Buyer or any of their
respective Subsidiaries, (ii) conflict with or result in any violation of any
provision of the certificate of incorporation or by-laws or other equivalent
organizational document, in each case as amended, of Parent, Buyer or any of
their respective Subsidiaries or (iii) conflict with or violate any applicable
Laws, other than, in the case of clauses (i) and (iii), any such violation,
conflict, default, termination, cancellation, acceleration, loss or Lien that
would not materially impair or delay the consummation of the transactions
contemplated hereby.

-27-



--------------------------------------------------------------------------------



 



     5.3 Investigations; Litigation. As of the date hereof, (a) there is no
investigation or review pending by any Governmental Entity with respect to
Parent, Buyer or any of their respective Subsidiaries, and (b) there are no
actions, suits, inquiries, claims, investigations or proceedings pending against
or affecting Parent, Buyer or any of their respective Subsidiaries, or any of
their respective properties at law or in equity before, and there are no orders,
judgments or decrees of, or before, any Governmental Entity or arbitrator, in
each case of clauses (a) or (b), which would materially impair or delay the
consummation of the transactions contemplated hereby.
     5.4 Finders or Brokers. Except for Stephens Inc., neither Parent, Buyer nor
any of their respective Subsidiaries has employed any investment banker, broker
or finder in connection with the transactions contemplated by this Agreement who
might be entitled to any fee or any commission in connection with or upon
consummation of the transactions contemplated hereby.
     5.5 Investment Intent. Buyer is acquiring the Shares not with a view to
their distribution within the meaning of Section 2(a)(11) of the Securities Act.
Buyer is an “accredited investor” as defined in Rule 501(a) of the Securities
Act. Buyer has substantial experience in evaluating and investing in private
placement transactions of securities in companies similar to the Acquired
Companies and acknowledges that Buyer can protect its own interests. Buyer has
such knowledge and experience in financial and business matters so that Buyer is
capable of evaluating the merits and risks of its investment in the Acquired
Companies. Buyer has had an opportunity to ask questions of, and receive answers
from, the officers of Seller and the Acquired Companies concerning this
Agreement, the exhibits and schedules attached hereto and thereto and the
transactions contemplated hereby and thereby, as well as Seller’s and the
Acquired Companies’ respective businesses, management and financial affairs,
which questions were answered to Buyer’s satisfaction. Buyer believes that it
has received all the information Buyer considers necessary or appropriate for
deciding whether to purchase the Shares. Buyer also hereby acknowledges that it
is relying solely on its own counsel and not on any statements or
representations of Seller or its agents for legal advice with respect to the
purchase of the Shares or the transactions contemplated hereby.
     5.6 Solvency. Assuming the accuracy of the representations and warranties
contained in Article 3 and Article 4, immediately after giving effect to the
transactions contemplated by this Agreement (including any financing in
connection with the transactions contemplated hereby), (a) neither Parent nor
Buyer will have incurred debts beyond its ability to pay such debts as they
mature or become due and the then present fair salable value of the assets of
Parent or Buyer, as the case may be, will exceed the amount that will be
required to pay its respective probable liabilities (including the probable
amount of all contingent liabilities) and its respective debts as they become
absolute and matured, (b) the assets of Parent and Buyer, at a fair valuation,
will exceed its respective debts (including the probable amount of all
contingent liabilities) and (c) neither Parent nor Buyer will have unreasonably
small capital to carry on its business as presently conducted or as proposed to
be conducted. No transfer of property is being made and no obligation is being
incurred in connection with the transactions contemplated hereby with the intent
to hinder, delay or defraud creditors of Seller or any of its Subsidiaries,
including any Acquired Company.

-28-



--------------------------------------------------------------------------------



 



     5.7 Financing. Buyer has available on the Closing Date sufficient funds to
enable it to consummate the transactions contemplated hereby and the Ancillary
Agreement.
     5.8 Operations of Buyer. Parent caused Buyer to be formed solely for the
purpose of engaging in the transactions contemplated hereby, and prior to
Closing, Buyer will be inactive and will not have engaged in any business
activities and will conduct activities only as contemplated hereby.
ARTICLE 6
COVENANTS
     6.1 Confidentiality. The parties acknowledge that SCR-Tech, on behalf of
Seller, and Parent have previously executed a Confidentiality Agreement dated as
of May 23, 2007 (the “Confidentiality Agreement”), which Confidentiality
Agreement will continue in full force and effect in accordance with its terms,
and each of the parties hereto agrees to be bound by the terms of the
Confidentiality Agreement (as if a party thereto if not already a party thereto)
and to hold, and will cause its respective directors, officers, employees,
agents and advisors (including attorneys, accountants, consultants, bankers and
financial advisors) to hold, any Evaluation Material (as defined in the
Confidentiality Agreement) confidential in accordance with the terms of the
Confidentiality Agreement (provided that Parent’s obligations thereunder shall
terminate at Closing with regard to confidential information of the Acquired
Companies and the Business).
     6.2 Tax Matters.
          (a) Responsibility for Certain Taxes. Seller shall indemnify and hold
the Buyer Indemnified Parties harmless against any Taxes imposed on or with
respect to any Acquired Company with respect to any taxable period (or portion
thereof) ending on or before the Closing Date (each, a “Pre-Closing Tax Period”)
and any Losses arising therefrom, except to the extent such Taxes or Losses have
been reflected as a liability on the Statement of Working Capital. In the case
of any taxable period that includes (but does not end on) the Closing Date
(each, a “Straddle Period”), (i) the portion of any real, personal and
intangible property or ad valorem Taxes (“Property Taxes”) imposed upon any
Acquired Company that is allocable to the Pre-Closing Tax Period shall be equal
to the amount of such Property Taxes for the entire Straddle Period that are in
the Pre-Closing Tax Period and the denominator of which is the number of days in
the Straddle Period, and (ii) the portion of any Taxes other than Property Taxes
imposed upon any Acquired Company that is allocable to the Pre-Closing Tax
Period shall be computed as if such taxable period ended on the Closing Date;
provided, however, that exemptions, allowances or deductions that are calculated
on an annual basis (including depreciation and amortization deductions), other
than with respect to property placed in service after the Closing, shall be
allocated between the period ending on the Closing Date and the period after the
Closing Date in proportion to the number of days in each period. Buyer shall
indemnify and hold Seller harmless against any and all liabilities, obligations
or commitments, whether or not accrued, assessed or currently due and payable
for any Taxes imposed on any Acquired Company or the Business that are not the
responsibility of Seller pursuant to this Section 6.2(a).

-29-



--------------------------------------------------------------------------------



 



     (b) Tax Returns. Buyer shall be responsible for the preparation and filing
of any Tax Return of or with respect to any Acquired Company that is required to
be filed after the Closing Date, other than any Tax Return for any Tax asset or
Tax liability relating to income, franchise or similar Taxes of (i) Seller with
respect to any taxable period (or portion thereof) or (ii) any Acquired Company
with respect to a Pre-Closing Tax Period (each, a “Pre-Closing Income Tax
Return”). To the extent that Buyer is required to remit any Taxes that are the
responsibility of Seller pursuant to Section 6.2(a), Seller shall pay to Buyer
any such Taxes at least ten (10) days prior to the due date for payment of such
Taxes. Seller shall be responsible for the preparation and filing of any Tax
Return with respect to any Acquired Company or the Business that is required to
be filed on or before the Closing Date and any Pre-Closing Income Tax Return,
including in each case any amended Tax Return, and each such Tax Return shall be
true and correct in all material respects, completed in accordance with
applicable Law, and consistent with past practice. To the extent that Seller is
required to remit any Taxes that are the responsibility of Buyer pursuant to
Section 6.2(a), Buyer shall pay to Seller any such Taxes at least ten (10) days
prior to the due date for payment of such Taxes.
     (c) Tax Contests. Seller shall control and bear the cost of the conduct of
any audit, claim, dispute or controversy (“Tax Contest”) relating to any Tax for
which Seller is responsible pursuant to Section 6.2(a), provided that Buyer
shall be entitled to participate, at its own expense, in any Tax Contest
involving a Straddle Period. Buyer shall control all other Tax Contests relating
to any Acquired Company.
     (d) Refunds and Credits; Waiver of Carrybacks. Any refund or credit with
respect to Taxes described in Section 6.2(a) that are the responsibility of
Seller shall be for the account of Seller, except to the extent such refund or
credit is reflected as an asset on the Statement of Working Capital, and if
Buyer or any Acquired Company receives or becomes entitled to any refund or
credit that relates to such Taxes, Buyer shall pay Seller the amount of any such
refund or the value of such credit (in each case, net of any taxes incurred by
Buyer with respect thereto). All other refunds and credits shall be for the
account of Buyer, and if Seller receives any such refund or credit, Seller shall
pay to Buyer the amount of any such refund or the value of such credit (in each
case, net of any taxes incurred by Seller with respect thereto). To the extent
permitted by applicable Law, Buyer shall (or shall cause or permit each Acquired
Company to) elect to relinquish any carryback of a Tax attribute to any taxable
period or portion thereof ending on or before the Closing Date. In cases where
Buyer cannot elect to relinquish such carrybacks, neither Seller nor any of its
Subsidiaries shall have any obligation to pay to Buyer any Tax refund or other
amount resulting from a carryback of a post-acquisition Tax attribute of any
Acquired Company into a Tax Return for a Pre-Closing Tax Period.
     (e) Cooperation. The parties to this Agreement shall provide assistance to
each other as reasonably requested in preparing and filing Tax Returns and
responding to Tax Contests, provide reasonably detailed notice of any Tax
Contest sufficient to apprise the other

-30-



--------------------------------------------------------------------------------



 



party of the nature of the claim, make available to each other as reasonably
requested all relevant information, records, and documents, including
workpapers, relating to Taxes of any Acquired Company or the Business and retain
any books and records that could reasonably be expected to be necessary or
useful in connection with any preparation by any other party of any Tax Return
or for any Tax Contest.
          (f) Tax Sharing Agreements. Any Tax sharing or Tax allocation
agreement between one or more of the Acquired Companies and Seller or any of its
Subsidiaries (other than the Acquired Companies) shall be terminated prior to
the Closing, and no payments shall be made thereunder on or after the Closing
Date.
          (g) Survival; Conflicts. Notwithstanding anything to the contrary
contained herein, the obligations pursuant to this Section 6.2 and Section 6.4
shall survive until the applicable statute of limitations with respect to the
Tax Liabilities in question. In the event of a conflict between the provisions
of this Section 6.2 or Section 6.4, as applicable, and any other Section of this
Agreement, Section 6.2 or Section 6.4, as applicable, shall govern and control.
     6.3 Public Announcements. Parent and Seller will consult with and provide
each other the opportunity to review and comment upon any press release relating
to this Agreement or the transactions contemplated herein or, to the extent
practicable, any other public statement relating to this Agreement or the
transactions contemplated herein made by Parent or Seller or their respective
Subsidiaries prior to the issuance of such press release or, to the extent
practicable, other public statement and shall not issue any such press release
or, to the extent practicable, other public statement prior to such
consultation, except as may be required by applicable Law or by obligations
pursuant to any listing agreement with any national securities exchange or
market.
     6.4 Transaction Costs. Except as otherwise indicated in this Section 6.4,
each of Parent and Buyer shall pay all transaction costs and expenses (including
legal, accounting and other professional fees and expenses and other fees
described in Section 5.4 with respect to Parent, Buyer and their respective
Subsidiaries) that it incurs in connection with the negotiation, execution and
performance of this Agreement and the consummation of the transactions
contemplated hereby. Parent shall pay all amounts required to be paid by Parent
pursuant to Section 10.7. Seller shall pay all transaction costs and expenses
(including legal, accounting and other professional fees and expenses and other
fees described in Section 4.3) that it incurs in connection with the
negotiation, execution and performance of this Agreement and the consummation of
the transactions contemplated hereby. Notwithstanding the foregoing and anything
to the contrary contained in this Agreement, Parent and/or Buyer shall be
responsible for and pay any transfer Taxes (including stock transfer, sales, use
value-added, ad valorem and deed Taxes) and the fees and costs of recording or
filing any applicable conveyancing instruments associated with the transactions
contemplated by this Agreement (“Transfer Taxes”). Seller and Buyer shall
cooperate in the preparation, execution and filing of all Tax Returns regarding
any Transfer Taxes that become payable as a result of the transactions
contemplated by this Agreement.
     6.5 Retention of and Access to Records. From and after the Closing, Parent
and Buyer shall preserve, in accordance with the normal document retention
policy of the Business, all books

-31-



--------------------------------------------------------------------------------



 



and records transferred by Seller to Buyer pursuant to this Agreement. In
addition to the foregoing, for a period of six years following the Closing, each
party shall afford to the other party hereto, and its counsel, accountants and
other authorized agents and Representatives, and their respective counsel,
accountants and other authorized agents and Representatives, during normal
business hours and upon the execution and delivery of a confidentiality and
non-disclosure agreement in customary form and substance (which shall include
appropriate exceptions for disclosure relating to Tax matters), reasonable
access to the employees, books, records and other data relating to the Acquired
Companies, the Business, the Assumed Liabilities and the Business Employees in
its possession, and the right to make copies and extracts therefrom, to the
extent that such access may be reasonably required by the requesting party
(a) to facilitate the investigation, litigation and final disposition of any
claims which may have been or may be made against any such party or person, or
its affiliates, (b) for the preparation of Tax Returns and audits, and (c) for
any other reasonable business purpose.
     6.6 Payments. From and after the Closing, if Seller or any of its
Subsidiaries receive a payment of accounts receivable belonging to the Business,
they will promptly turn such payment over to Buyer and if Buyer or any of its
Subsidiaries receive a payment of accounts receivable belonging to the business
of Seller or its Subsidiaries (other than the Acquired Companies), they will
promptly turn such payment over to Seller.
     6.7 Cooperation in Post-Closing Litigation. For a period of six (6) years
following the Closing, each of Seller, Parent and Buyer will cooperate with the
other in the investigation, defense or prosecution of any action, suit, inquiry,
claim, investigation or proceeding which is pending, instituted or threatened
either (a) against Parent or Buyer and which relates to or arises out of the
Assumed Liabilities or (b) against Seller and which relates to or arises out of
the Excluded Liabilities. The party seeking such cooperation will reimburse the
party providing such cooperation for all reasonable expenses (including salaries
of employees who are required to be absent from their employment or devote
substantial amounts of time in satisfaction of the obligations set forth in this
Section 6.7) incurred by the party providing such cooperation in connection with
such cooperation.
     6.8 Cooperation as to Financial Statements. For a period of ninety (90) day
from the date hereof, Seller agrees that it will cooperate in good faith, to the
extent reasonably requested by Parent, in the preparation of the financial
statements of the Business that are required to be filed by Parent pursuant to
the Exchange Act. For a period of ninety (90) day from the date hereof, Buyer
agrees that it will cooperate in good faith, to the extent reasonably requested
by Seller or Renegy, in the preparation of any financial statements (including
pro forma financial statements) that are required to be filed by Renegy pursuant
to the Exchange Act, including by providing Seller with reasonable access to any
relevant personnel, books and records related to the Business that are necessary
in furtherance of the foregoing.
     6.9 Return of Excluded Assets. Promptly following the Closing, and in any
event within fifteen (15) days after the Closing Date, Parent shall (or shall
cause Buyer to) remit to Seller all cash and cash equivalents on the general
ledger of each Acquired Company or otherwise held by each Acquired Company, in
each case, as of the Closing. The remittance will be treated as a return of
Excluded Assets and not as an adjustment to the Purchase Price. If at any time
within twelve (12)

-32-



--------------------------------------------------------------------------------



 



months following the Closing Date, Parent or Buyer becomes aware of any other
Excluded Assets that were delivered to Buyer in connection with this Agreement
or the Ancillary Agreement, Parent or Buyer, as the case may be, shall promptly
notify Seller of the Excluded Assets in its possession, and shall return (or at
Seller’s discretion, destroy) such Excluded Assets at Parent’s expense,
including all copies thereof. In any case, Buyer agrees to keep and treat all
Excluded Assets as “Evaluation Material” in accordance with the terms of the
Confidentiality Agreement.
ARTICLE 7
EMPLOYMENT MATTERS
     7.1 Employees. Business Employees of Seller and its Subsidiaries who remain
employed after the Closing Date shall be eligible to receive compensation and
employee benefits under Buyer’s employee benefit plans (each a “Buyer Benefit
Plan”) on the same basis as similarly situated active employees of Buyer and its
subsidiaries; provided that nothing herein is intended to result in a
duplication of benefits. In addition, each Business Employee will receive
service credit for all periods of employment with Seller or Acquired Company or
any of its subsidiaries or any predecessor thereof prior to the Closing Date for
purposes of vesting, eligibility and benefit levels under any Buyer Benefit Plan
in which such employee participates after the Closing Date, to the same extent
and for the same purposes thereunder as such service was recognized under any
analogous Seller Benefit Plan in effect immediately prior to the Closing Date.
     7.2 Welfare Plans. 
     (a) Until December 31, 2007, Buyer covenants that it shall (a) assume,
adopt and maintain the medical, dental, health, pharmaceutical, and vision
Benefit Plans of the Acquired Companies and its Subsidiaries, relating to the
Business and listed in Section 7.2 of the Seller Disclosure Schedules (the
“Scheduled Welfare Plans”) and, accordingly, shall thereby continue in full
force and effect each Scheduled Welfare Plan subject to the terms and conditions
thereof, to the extent such Scheduled Welfare Plan is offered as of the Closing
Date to the Business Employees and their dependents; or (b) provide all Business
Employees and their dependents, with coverage under one or more medical, dental,
health, pharmaceutical, and vision benefit plans of Buyer (the “Successor
Welfare Plans”), including without limitation health coverage (collectively,
“Coverage”), which meets the following requirements as of the Closing Date:
(A) the Coverage is substantially identical to the coverage provided under the
Scheduled Welfare Plans, (B) service with Seller prior to the Closing Date shall
be credited against all service and waiting period requirements under the
Successor Welfare Plans, (C) the Successor Welfare Plans shall not provide any
pre-existing condition exclusions and actively-at-work requirements (except to
the extent such exclusions or requirements were applicable under the
corresponding Scheduled Welfare Plan), and (D) the deductibles and/or
co-payments in effect under the Successor Welfare Plans shall be reduced by any
deductibles and/or co-payments paid by such employee and/or his or her covered
dependents under the Scheduled Welfare Plans for the plan year in which the
Closing Date occurs. Notwithstanding anything to the contrary herein, Buyer
covenants that it shall assume, adopt and maintain the Scheduled Welfare Plans
until at least November 30, 2007 for the benefit of Seller and/or Renegy

-33-



--------------------------------------------------------------------------------



 



employees to the extent such Scheduled Welfare Plans are offered as of
immediately prior to the Closing Date to such employees and their dependents,
and, accordingly, such Scheduled Welfare Plans shall thereby continue in full
force and effect until at least November 30, 2007, subject to the terms and
conditions thereof; provided, that nothing herein shall obligate Buyer to pay
any premiums in respect of such Scheduled Welfare Plans for any employees that
are not Business Employees.
     (b) Buyer agrees that any workers’ compensation benefits for Business
Employees shall be the sole obligation of Buyer and not Seller (whether related
to claims incurred before, on or after the Closing Date).
     7.3 Severance. Buyer shall provide any Business Employee whose employment
is terminated by Buyer within twelve (12) months following the Closing Date,
with severance payments and benefits, which are no less favorable than the
severance pay and benefits such employee would have received had he or she
terminated employment with Seller on the Closing Date, as set forth in
Section 7.3 of the Seller Disclosure Schedules.
     7.4 Savings Plans. Buyer hereby agrees that Buyer shall, or shall cause the
Acquired Company to, adopt a plan that is intended to qualify as a “cash or
deferred arrangement” under Section 401(k) of the IRC (the “Buyer Savings Plan”)
for the benefit of the Business Employees. Seller shall, within the requirements
of Law, cause distributions to be made to the Business Employees from any Seller
Benefit Plan that is intended to qualify as a “cash or deferred arrangement”
under Section 401(k) of the IRC (the “Seller Savings Plans”).
     7.5 Post-Retirement Benefit Liabilities.  Effective as of the Closing Date,
Buyer shall assume (and does hereby assume), shall be responsible for, covenants
to pay or otherwise discharge, and shall indemnify and hold harmless, Seller
against any liability, claim or obligation (including reasonable attorney’s
fees) relating to or arising out of the Seller Benefit Plans that provide for
post-retirement medical and life insurance benefits for Business Employees that
relate to the Business. Such post-retirement medical and life insurance benefits
will continue to be maintained on the same terms and conditions in effect on the
Closing Date with respect to all Business Employees who have retired on or prior
to the Closing Date and are receiving or entitled to receive post-retirement
medical and life insurance benefits.
     7.6 Long Term Disability.  Effective as of the Closing Date, Buyer shall
assume (and does hereby assume), shall be responsible for, covenants to pay or
otherwise discharge, and shall indemnify and hold harmless, Seller against any
liability, claim or obligation (including reasonable attorney’s fees) relating
to or arising out of any Business Employee’s long-term disability claim.
     7.7 Life Insurance.  Effective as of the Closing Date, Buyer shall assume
(and does hereby assume), shall be responsible for, covenants to pay or
otherwise discharge, and shall indemnify and hold harmless, Seller against any
liability, claim or obligation (including reasonable attorney’s fees) relating
to or arising out of the Seller Benefit Plans that provide for life insurance
benefits for Business Employees that relate to the Business.

-34-



--------------------------------------------------------------------------------



 



     7.8 Vacation. Except as may otherwise be required by Law, effective as of
the Closing Date, Buyer shall assume Seller’s liability for all accrued, but
unpaid vacation time of Business Employees to the extent such liability is not
already a liability of an Acquired Company.
     7.9 Cooperation. Upon request, Seller shall provide Buyer, and Buyer shall
provide Seller, such documents, data and information as may reasonably be
necessary to implement the provisions of this Article 7 and to administer their
respective benefit plans, subject to applicable Law.
     7.10 Post-Closing Date Participation. Seller acknowledges that as of the
Closing Date, Business Employees shall no longer be eligible to actively
participate in the Benefit Plans listed on Section 7.10 of the Seller Disclosure
Schedules except to the extent required by Law or until such time (following the
Closing) as a Business Employee becomes an employee of Seller. Nothing in this
Section 7.10 shall otherwise affect or reduce the accrued benefits as of the
Closing Date of Business Employees under such Benefit Plans.
     7.11 General. Nothing in this Article 7 or elsewhere in this Agreement
shall be construed as (a) conferring any legal rights upon any Business Employee
for continuation of employment by Buyer or its affiliates, (b) requiring Buyer
to implement, or limiting the rights of Buyer to amend or discontinue, any
fringe benefit plan, program or practice or any other employee benefit plan of
any nature whatsoever, except as expressly provided otherwise in this Article 7
or (c) conferring upon any Business Employee any rights or remedies under this
Agreement (including under this Article 7).
ARTICLE 8
INDEMNIFICATION; REMEDIES
     8.1 Survival. The representations and warranties contained herein and in
the Ancillary Agreement or certificates delivered pursuant to this Agreement or
the Ancillary Agreement shall survive the Closing until 5:00 p.m., California
time, on the fifteen (15)-month anniversary of the Closing Date; provided,
however, that (i) the representations and warranties contained in Section 3.6
(Environmental Laws and Regulations) (the “Environmental Items”) shall survive
until the three (3)-year anniversary of the Closing Date, (ii) the
representations and warranties contained in Section 3.1 (Qualification;
Organization; Subsidiaries, etc.), Section 3.7 (Employee Benefit Plans),
Section 3.10 (Tax Matters) and Section 3.14 (Title to Assets) (such
representations, for definitional purposes collectively with the Environmental
Items referred to herein as the “Specified Indemnity Items”) shall survive until
the expiration of the applicable statute of limitations, and (iii) in the event
of fraud, any such representation or warranty shall survive until the expiration
of the applicable statute of limitations with respect to Seller (but only to the
extent fraud by any person may be imputed to Seller under applicable law) and
the person committing such fraud or with actual knowledge of the same (each such
survival period described in this Section 8.1, a “Survival Period”).
Notwithstanding the foregoing, the representations or warranties in respect of
which indemnity may be sought under Section 8.2 or Section 8.3, and the
indemnity with respect thereto, shall survive the

-35-



--------------------------------------------------------------------------------



 



applicable Survival Period and thereafter until resolved if a claim in respect
thereof has been made prior to the end of such Survival Period.
     8.2 Indemnification by Parent and Buyer. Subject to Section 8.1 and
Section 8.6, from and after the Closing, each of Parent and Buyer shall jointly
and severally indemnify, defend and hold harmless Seller and its affiliates and
their respective stockholders, officers, directors, employees, affiliates,
agents and Representatives (collectively, the “Seller Indemnified Parties”),
from and against all judgments, settlements, demands, claims, actions or causes
of action, deficiencies, assessments, Liabilities, losses, damages (whether
direct or indirect, incidental or consequential), interest, fines, penalties,
costs and expenses (including reasonable legal, accounting and other costs and
expenses incurred in connection with investigating, defending, settling or
satisfying any and all such demands, claims, actions or causes of action
(collectively, “Losses”) arising out of, resulting from, related to or
associated with (i) any and all of the Assumed Liabilities, (ii) the breach of
any of the representations and warranties of Parent or Buyer contained in this
Agreement and (iii) the breach of any covenant or other agreement on the part of
Parent or Buyer under this Agreement.
     8.3 Indemnification by Seller. Subject to Section 8.1 and Section 8.6, from
and after the Closing, Seller shall indemnify, defend and hold harmless Buyer
and its affiliates and their respective stockholders, officers, directors,
employees, affiliates, agents and representatives (collectively, the “Buyer
Indemnified Parties”), from and against all Losses arising out of, resulting
from, related to or associated with (i) any and all of the Excluded Liabilities,
(ii) the breach of any of the representations and warranties of Seller contained
in this Agreement and (iii) the breach of any covenant or other agreement on the
part of Seller under this Agreement.
     8.4 Notice of Claims. Each party entitled to indemnification under this
Article 8 (the “Indemnified Party”) shall give notice to the party required to
provide such indemnification (the “Indemnifying Party”) promptly after such
Indemnified Party has actual knowledge of any claims as to which indemnity is
sought (stating in reasonable detail the basis of the claim for indemnification
and the Section or Sections of this Agreement providing for such
indemnification), provided, however, that the failure of any Indemnified Party
to give notice as provided herein shall not relieve the Indemnifying Party of
its obligations under this Article 8 except to the extent that the Indemnifying
Party has been adversely affected by such failure.
     8.5 Procedure for Indemnification; Third Party Claims; Arbitration.
          (a) Promptly after receipt by an Indemnified Party of notice of the
commencement of any Proceeding against it, such Indemnified Party will, if a
claim in connection therewith is to be made against an Indemnifying Party under
Section 8.2 or Section 8.3, as the case may be, give notice (in addition to the
notice required by Section 8.4) to the Indemnifying Party of the commencement of
such claim, but the failure to notify the Indemnifying Party will not relieve
the Indemnifying Party of any liability that it may have to any Indemnified
Party, except to the extent that the Indemnifying Party demonstrates that the
defense of such action is prejudiced by the Indemnified Party’s failure to give
such notice.

-36-



--------------------------------------------------------------------------------



 



     (b) If any Proceeding referred to in Section 8.5(a) is brought against an
Indemnified Party and it gives notice to the Indemnifying Party of the
commencement of such Proceeding, the Indemnifying Party will be entitled to
participate in such Proceeding and, to the extent that it wishes (unless (x) the
Indemnifying Party is also a party to such Proceeding and the Indemnified Party
determines in good faith that joint representation would be inappropriate, or
(y) the Indemnifying Party fails to provide reasonable assurance to the
Indemnified Party of its financial capacity to defend such Proceeding and
provide indemnification with respect to such Proceeding), to assume the defense
of such Proceeding with counsel satisfactory to the Indemnified Party and, after
notice from the Indemnifying Party to the Indemnified Party of its election to
assume the defense of such Proceeding, the Indemnifying Party will not, as long
as it actively and diligently conducts such defense, be liable to the
Indemnified Party under this Article 8 for any fees of other counsel or any
other expenses with respect to the defense of such proceeding, in each case
subsequently incurred by the Indemnified Party in connection with the defense of
such Proceeding, other than reasonable costs of investigation. If the
Indemnifying Party assumes the defense of a Proceeding, (i) it will be
conclusively established for purposes of this Agreement that the claims made in
that Proceeding are within the scope of and subject to indemnification, subject
to the limitations set forth in Section 8.6, (ii) no compromise or settlement of
such claims may be effected by the Indemnifying Party without the Indemnified
Party’s consent unless the sole relief provided is monetary damages that are
paid in full by the Indemnifying Party, and (iii) the Indemnified Party will
have no liability with respect to any compromise or settlement of such claims
effected without its consent. The indemnified Party will not unreasonably
withhold, delay or condition its consent to the settlement or compromise of a
proceeding being defended by the Indemnifying Party pursuant to the foregoing if
the sole relief provided thereby is monetary damages. If notice is given to an
Indemnifying Party of the commencement of any Proceeding and the Indemnifying
Party does not, within thirty (30) days after the Indemnified Party’s notice is
given, give notice to the Indemnified Party of its election to assume the
defense of such Proceeding, the Indemnifying Party will be bound by any
determination made in such Proceeding or any compromise or settlement effected
by the Indemnified Party of such Proceeding, in each case, with the consent of
the Indemnifying Party (not to be unreasonably withheld, delayed or conditioned
if the sole relief provided thereby is monetary damages). Each party hereto
shall furnish such information regarding itself or the claim in question as the
other party may reasonably request in writing and shall otherwise cooperate with
the other party to such extent as shall be reasonably required in connection
with the defense of such claim and litigation resulting therefrom.
     (c) Should the Indemnified Party and the Indemnifying Party be unable to
agree as to any particular item or items or amount or amounts with respect to
any claim for which indemnification is sought pursuant to this Article 8, then
either party may demand arbitration of the matter, to be conducted by one
arbitrator mutually agreeable to Seller and Parent. In the event that, within
twenty (20) days after determination to submit any dispute to arbitration,
Seller and Parent cannot mutually agree on one arbitrator, then, within ten days
after the end of such twenty (20)-day period, Seller and Parent shall each
select one arbitrator. The two arbitrators so selected shall select a third
arbitrator. Any such arbitration shall be held in New York, New York, under the
rules then in effect of the American Arbitration Association.

-37-



--------------------------------------------------------------------------------



 



The losing party shall pay or reimburse the prevailing party, as applicable, all
expenses relating to the arbitration, including the respective expenses of each
party, the fees of each arbitrator and the administrative fee of the American
Arbitration Association. The decision of the arbitrator or a majority of the
three arbitrators, as the case may be, as to the validity and amount of any such
claim shall be final, binding, and conclusive upon the parties to this Agreement
and the Indemnifying Parties, absent manifest error. Promptly after a decision
of the arbitrator(s) requiring payment by an Indemnifying Party to an
Indemnified Party, the Indemnifying Party shall make such payment to such
Indemnified Party.
     8.6 Limitations on Indemnification.
          (a) An Indemnifying Party shall not have any liability under
Section 8.2(ii), Section 8.2(iii), Section 8.3(ii) or Section 8.3(iii) (except
with regard to Buyer’s obligations to pay the Purchase Price and the parties’
respective obligations to pay for any amounts under Section 6.4) unless the
aggregate amount of Losses incurred by the Indemnified Party and indemnifiable
thereunder arising out of, resulting from, related to or associated with the
breach of the representations, warranties, covenants or agreements exceeds
$192,000 (the “Basket”) and, in any event (except with regard to Buyer’s
obligations to pay the Purchase Price and the parties’ respective obligations to
pay for any amounts under Section 6.4), only the aggregate amount of such Losses
in excess of the Basket shall be indemnifiable hereunder; provided, however,
that the Basket shall not apply to any breach of the Specified Indemnity Item or
to any liability under Section 8.2(i) or Section 8.3(i).
          (b) Subject to this Section 8.6, no Indemnified Party shall make a
claim for indemnification pursuant to this Agreement for Losses incurred by such
Indemnified Party arising out of, resulting from, related to or associated with
the breach of the representations, warranties, covenants or agreements contained
in this Agreement (other than a claim with respect to breach of any Specified
Indemnity Item or any liability under Section 8.2(i) or Section 8.3(i), for
which this Section 8.6(b) shall not apply) unless the amount of such Losses
(excluding Specified Indemnity Items or any liability under Section 8.2(i) or
Section 8.3(i)) relating to such claim exceeds $500.00; provided, however, that
at such time as an Indemnified Party makes a claim or claims for indemnification
pursuant to this Agreement for Losses, excluding any Specified Indemnity Item or
any liability under Section 8.2(i) or Section 8.3(i), in an aggregate amount
exceeding the Basket, such threshold amount for any additional claims shall
increase to $5,000, until the point that the aggregate amount of all such
additional claims that are less than $5,000 equals or exceeds $50,000, at which
point all of such additional claims, together with all future claims in excess
of $500, shall be indemnified pursuant to the terms of Article 8.
          (c) Neither Seller nor Buyer shall be required to indemnify any person
under Section 8.2(ii), Section 8.2(iii), Section 8.3(ii) or Section 8.3(iii)
(except with regard to Buyer’s obligations to pay the Purchase Price and the
parties’ respective obligations to pay for any amounts under Section 6.4) for an
aggregate amount of Losses exceeding:

-38-



--------------------------------------------------------------------------------



 



                    (i) in the case of the Specified Indemnity Items or Excluded
Liabilities, in the case of Seller, $9,600,000 in connection with Losses related
to the breach of any such Specified Indemnity Items or such Excluded
Liabilities; and
                    (ii) in the case of all other representations, warranties,
covenants or agreements, $1,920,000 in connection with Losses related to the
breach of any such representations, warranties, covenants or agreements of
Seller or Parent and Buyer, respectively.
          (d) An Indemnifying Party shall not have any liability under
Section 8.2(ii), Section 8.2(iii), Section 8.3(ii) or Section 8.3(iii) (except
with regard to Buyer’s obligations to pay the Purchase Price) for any Losses
unless an Indemnified Party shall have delivered to the Indemnifying Party a
claim in accordance with Section 8.4 identifying such Losses (and stating in
reasonable detail the basis of the claim for indemnification and the Section or
Sections of this Agreement providing for such indemnification with regard to
such Losses) prior to the termination of the applicable Survival Period.
          (e) No Loss arising from a liability reflected on the Statement of
Working Capital (as adjusted pursuant to any disputes) shall be subject to
indemnification pursuant to Section 8.3.
          (f) Notwithstanding anything to the contrary contained herein, if any
Buyer Indemnified Party is entitled to indemnification under Section 8.3(ii) or
Section 8.3(iii), such Buyer Indemnified Party shall be entitled to such
indemnification in accordance with this Article 8 notwithstanding its assumption
of the Assumed Liabilities and obligations under Section 8.2(i) and
notwithstanding anything to the contrary in the Ancillary Agreement; provided,
however, in no event shall any Buyer Indemnified Party be entitled to any
duplicative recovery for such items, pursuant to Section 8.3(i) or otherwise.
          (g) Notwithstanding anything to the contrary herein, in no event shall
Seller have any liability under this Agreement (including this Article 8) for
any Losses relating to a claim the underlying facts of which were known by
Parent or Buyer on or prior to the Closing.
     8.7 Exclusive Remedy. Subject to the applicability of Section 6.2 and
Section 6.4, except for claims for fraud and except for covenants contained
herein which by their terms are to be performed at or after the Closing, the
indemnification obligations under this Article 8 shall be the sole and the
exclusive remedy of the parties hereto with respect to any breach of any
representation, warranty, covenant or agreement under this Agreement or
Ancillary Agreement by any party hereto or any certificate delivered in
connection herewith or therewith, except that nothing herein or in any such
certificate shall be construed or interpreted as limiting or impairing the
rights or remedies that the parties hereto may have at equity for injunctive
relief or specific performance.

-39-



--------------------------------------------------------------------------------



 



ARTICLE 9
GENERAL PROVISIONS
     9.1 Notices. All notices, requests, claims and other communications under
this Agreement shall be in writing and shall be deemed given if delivered
personally or by overnight courier to the parties at the following addresses (or
at such other address for a party as shall be specified by notice from such
party):
(a) If to Seller, to
Catalytica Energy Systems, Inc.
301 West Warner Road, Suite 132
Tempe, Arizona 85284
Attention: Richard M. Weinroth, Esq.
Phone: (480) 556-5555
Telecopy: (480) 998-5089
With a copy to:
Wilson Sonsini Goodrich & Rosati
Professional Corporation
650 Page Mill Road
Palo Alto, California 94304
Attention: Donna M. Petkanics, Esq.
                   Bradley L. Finkelstein, Esq.
Phone: (650) 493-9300
Telecopy: (650) 493-6811
(b) If to Parent or Buyer, to:
CoaLogix Inc.
c/o Acorn Factor, Inc.
4 West Rockland Road, 1st Floor
Montchanin, Delaware 19710
Attention: Chief Executive Officer
Phone: 302-656-1708
Telecopy: 302-994-3086
and
Acorn Factor, Inc.
4 West Rockland Road, 1st Floor
Montchanin, Delaware 19710
Attention: Chief Executive Officer
Phone: 302-656-1708
Telecopy: 302-994-3086

-40-



--------------------------------------------------------------------------------



 



With a copy to:
Eilenberg Krause & Paul LLP
11 East 44th Street, 19th Floor
New York, New York 10017
Attention:Sheldon Krause, Esq.
Phone:(212) 986-9700
Telecopy:(212) 986-2399
     9.2 Certain Definitions. For purposes of this Agreement:
          (a) References in this Agreement to “Subsidiaries” of any party shall
mean any corporation, partnership, association, trust or other form of legal
entity of which (i) more than 50% of the outstanding voting securities are on
the date hereof directly or indirectly owned by such party or a Subsidiary of
such party, or (ii) such party or any Subsidiary of such party is a general
partner (excluding partnerships in which such party or any Subsidiary of such
party does not have a majority of the voting interests in such partnership).
          (b) References in this Agreement (except as specifically otherwise
defined) to “affiliates” shall mean, as to any person, any other person which,
directly or indirectly, controls, or is controlled by, or is under common
control with, such person. As used in this definition, “control” (including,
with its correlative meanings, “controlled by” and “under common control with”)
shall mean the possession, directly or indirectly, of the power to direct or
cause the direction of management or policies of a person, whether through the
ownership of securities or partnership or other ownership interests, by contract
or otherwise.
          (c) References in this Agreement (except as specifically otherwise
defined) to “person” shall mean an individual, a corporation, a partnership, a
limited liability company, an association, a trust or any other entity, group
(as such term is used in Section 13(d)(3) of the Exchange Act) or organization,
including a Governmental Entity, and any permitted successors and assigns of
such person.
          (d) References in this Agreement to “knowledge” of a party shall mean
the actual knowledge of any of the officers or managerial personnel of such
party (which for the avoidance of doubt shall include the actual knowledge of
Robert W. Zack, Richard M. Weinroth and Kevin Lane in the case of Seller), with
respect to the matter in question, and such knowledge as any of such officers or
managerial personnel reasonably should have obtained upon reasonable
investigation and inquiry into the matter in question.
          (e) References in this Agreement to “business day” shall mean any day
other than a Saturday, Sunday or a day on which the banks in New York or Arizona
are authorized by law or executive order to be closed.
          (f) References in this Agreement to specific laws or to specific
provisions of laws shall include all rules and regulations promulgated
thereunder. Any statute defined or

-41-



--------------------------------------------------------------------------------



 



referred to herein or in any agreement or instrument referred to herein shall
mean such statute as from time to time amended, modified or supplemented,
including by succession of comparable successor statutes.
     9.3 Interpretation. When a reference is made in this Agreement to a
Section, Exhibit or Disclosure Schedule, such reference shall be to a Section
of, or an Exhibit or Schedule to, this Agreement unless otherwise indicated. The
table of contents and headings contained in this Agreement are for reference
purposes only and shall not affect in any way the meaning or interpretation of
this Agreement. Whenever the word “include,” “includes” or “including” is used
in this Agreement, it shall be deemed to be followed by the words “without
limitation.”
     9.4 Counterparts. This Agreement may be executed in counterparts, all of
which shall be considered one and the same agreement and shall become effective
when one or more counterparts have been signed by each party and delivered to
each other party.
     9.5 Entire Agreement; Third-Party Beneficiaries. This Agreement and the
other agreements referred to herein constitute the entire agreement (and
supersede each prior agreement and understanding, whether written or oral) among
the parties regarding the subject matter of this Agreement. This Agreement is
not intended to confer any rights or remedies on any person other than the
parties hereto. The rights of Buyer Indemnified Parties and Seller Indemnified
Parties under Article 8 may be asserted by Parent and Buyer, on the one hand,
and Seller, on the other hand, respectively.
     9.6 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware regardless of any Laws that
might otherwise govern under applicable principles of conflicts of laws thereof.
     9.7 Assignment. Neither this Agreement nor any right, interest or
obligation hereunder shall be assigned, in whole or in part, by operation of law
or otherwise, by any party without the prior written consent of the other party.
Subject to the preceding sentence of this Section 9.7, this Agreement will be
binding upon, inure to the benefit of, and be enforceable by, the parties and
their respective legal successors and permitted assigns.
     9.8 Nondisclosure. Except as may be required by applicable Law or the
requirements of the NASDAQ Stock Market, Inc., for a period of three (3) years
following the Closing, Seller will (and will cause its Subsidiaries to) take
commercially reasonable steps comparable to those steps Seller takes with regard
to its own similar confidential information to protect the confidentiality of
all confidential information related to the Business in the possession of Seller
or its then Subsidiaries (other than information which is or becomes known to
the public other than through a breach of this Section 9.8 by Seller).
     9.9 Amendments; Waiver. This Agreement may not be amended or modified
except by written agreement of the parties hereto. No breach of any covenant,
agreement, representation or warranty made herein shall be deemed waived unless
expressly waived in writing by the party who might assert such breach.

-42-



--------------------------------------------------------------------------------



 



     9.10 Enforcement. The parties agree that irreparable damage would occur if
any provision of this Agreement were not performed in accordance with its terms
or were otherwise breached. Each party shall be entitled to injunctive relief to
prevent any breach of this Agreement and to enforce this Agreement specifically
in any court of the State of Delaware or any court of the United States located
in the State of Delaware (in addition to any other remedy to which such party is
entitled at law or in equity). In addition, each party hereby:
          (a) submits itself to the personal jurisdiction of (i) the courts of
the State of Delaware; and (ii) the United States District Court for the
District of Delaware with respect to any dispute, suit, action or proceeding
arising out of, or based on any matter arising out of or in connection with,
this Agreement or any transaction contemplated hereby to the extent such courts
would have subject matter jurisdiction with respect to such dispute;
          (b) agrees that it will not attempt to deny or defeat such personal
jurisdiction or venue by motion or other request for leave from any such court;
and
          (c) agrees that it will not bring any action relating to this
Agreement (or any transactions contemplated by this Agreement) in any court
other than such courts referred to above.
     9.11 Severability. Each provision of this Agreement will be interpreted so
as to be effective and valid under applicable Law, but if any provision is held
invalid, illegal or unenforceable under applicable Law in any jurisdiction, then
such invalidity, illegality or unenforceability will not affect any other
provision, and this Agreement will be reformed, construed and enforced in such
jurisdiction as if such invalid, illegal or unenforceable provision had never
been included herein.
ARTICLE 10
GUARANTEE OF BUYER’S OBLIGATIONS
     10.1 Guaranty. Parent hereby absolutely, irrevocably, continuously and
unconditionally guarantees to Seller (i) the full and prompt payment when due of
all of Buyer’s financial obligations (including payment of the Purchase Price)
under this Agreement and the Ancillary Agreement and (ii) the timely performance
by Buyer of all of its duties, agreements, covenants and obligations under
Section 2.4 (clauses (i) and (ii) collectively, the “Parent Guaranteed
Obligations”).
     10.2 Guaranty Absolute. The liability of Parent under this Article 10 shall
be absolute, unconditional, present and continuing until all of the Parent
Guaranteed Obligations have been indefeasibly paid in full or performed, as
applicable, irrespective of:

-43-



--------------------------------------------------------------------------------



 



          (a) any assignment or other transfer, in whole or in part, of Seller’s
interests in and rights under this Agreement and/or the Ancillary Agreement,
including, without limitation, Seller’s right to receive payment and require
performance of the Parent Guaranteed Obligations;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to this
Agreement or the Ancillary Agreement, or any other agreement or instrument
relating to the Parent Guaranteed Obligations;
          (c) any lack of validity or enforceability of or defect or deficiency
in this Agreement (including this Article 10) or any other documents to which
Seller, Parent or their respective Subsidiaries is or may become a party;
          (d) any modification, extension or waiver of any of the terms of this
Agreement (including this Article 10);
          (e) except as to applicable statutes of limitation, failure, omission,
delay, waiver or refusal by Seller to exercise, in whole or in part, any right
or remedy held by Seller with respect to this Agreement (including this
Article 10);
          (f) insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, liquidation, winding up,
dissolution or other similar proceeding of Seller, Parent, any of their
respective Subsidiaries or any other guarantor of the Parent Guaranteed
Obligations or other similar proceeding; and
          (g) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Parent in respect of the Parent Guaranteed
Obligations, other than payment in full of the Parent Guaranteed Obligations.
     10.3 Obligations Several. This is a guaranty of payment and performance and
not of collection. The obligations of Parent hereunder are several from those of
Buyer or any other person, and are primary obligations concerning which Parent
is the principal obligor. There are no conditions precedent to the enforcement
of this Article 10, except as expressly contained herein. It shall not be
necessary for Seller, in order to enforce payment and performance by Parent
under this Article 10, to exhaust its remedies against Buyer, any other
guarantor, or any other person liable for the payment or performance of the
Parent Guaranteed Obligations. Seller shall not be required to mitigate damages
or take any other action to reduce, collect, or enforce the Parent Guaranteed
Obligations.
     10.4 Obligations Continuing. This Article 10 shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Parent Guaranteed Obligations are annulled, set aside, invalidated, declared to
be fraudulent or preferential, rescinded or must otherwise be returned, refunded
or repaid by Seller, upon the insolvency, bankruptcy, dissolution, liquidation
or reorganization of Parent, Buyer or any other guarantor, or upon or as a
result of the appointment of a receiver, intervener or conservator of, or
trustee or similar officer for,

-44-



--------------------------------------------------------------------------------



 



Parent, Buyer or any other guarantor or any substantial part of their property
or otherwise, all as though such payment or payments had not been made.
     10.5 Enforcement of Guaranty. In no event shall Seller have any obligation
(although it is entitled, at its option) to proceed against Buyer before seeking
satisfaction from Parent, and Seller may proceed, prior or subsequent to, or
simultaneously with, the enforcement of Seller’s rights hereunder, to exercise
any right or remedy which it may have under this Agreement, including this
Article 10.
     10.6 Waiver. Parent hereby waives:
          (a) notice of acceptance of the guaranty in this Article 10, of the
creation or existence of any of the Parent Guaranteed Obligations and of any
action by Seller in reliance hereon or in connection herewith;
          (b) except as expressly set forth herein, promptness, diligence, all
setoffs, presentment, demand for payment or performance, notice of dishonor,
nonpayment or nonperformance, protest and notice of protest with respect to the
Parent Guaranteed Obligations;
          (c) any requirement for Seller or any other person to protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against Parent, any other entity or any
collateral;
          (d) any provision of any statute or judicial decision otherwise
applicable hereto which restricts or in any way limits the rights of any obligee
against a guarantor or surety following a default or failure of performance by
an obligor with respect to whose obligations the guarantee or surety is
provided;
          (e) any requirement that suit be brought against, or any other action
by Seller be taken against, or any notice of default or other notice be given
to, or any demand be made on, Parent or any other person, or that any other
action be taken or not taken as a condition to Parent’s liability for the Parent
Guaranteed Obligations under this Article 10 or as a condition to the
enforcement of this Article 10 against Parent; and
          (f) any defense of Buyer or the cessation, from any cause whatsoever,
of the liability of Buyer.
     10.7 Expenses. Parent hereby agrees to pay on demand any and all costs,
including reasonable legal fees, and other expenses incurred by Seller in
enforcing Parent’s obligations under this Article 10. Parent hereby
unconditionally, absolutely and irrevocably agrees to hold Seller and its
successors and assigns harmless and to indemnify Seller and its successors and
assigns from, for and against any and all costs and expenses, including
reasonable attorneys’ fees, arising out of or relating to any failure by Parent
to carry out, observe and perform in accordance with this Article 10 any of the
Parent Guaranteed Obligations contained in or arising from this Article 10.

-45-



--------------------------------------------------------------------------------



 



     10.8 Benefit of Guaranty. The provisions of this Article 10 are for the
benefit of Seller and its successors, transferees, endorsees and assigns.
     10.9 Reinstatement. This Article 10 shall remain in full force and effect
and continue to be effective should any petition be filed by or against Buyer or
Parent for liquidation or reorganization, should Buyer or Parent become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Buyer’s or
Parent’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Parent Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or otherwise must be restored or returned by Seller, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Parent
Guaranteed Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
     10.10 Continuing Guaranty. This Article 10 is a continuing guaranty and
shall remain in effect until the Parent Guaranteed Obligations have been paid in
full. Any other guarantors of all or any part of the Parent Guaranteed
Obligations may be released without affecting the liability of Parent hereunder.
     10.11 Effective Date and Term of Guaranty. The guaranty under this
Article 10 shall be effective at the Closing. Seller shall not have any rights
under this Article 10, express or implied, nor shall Parent have any obligations
under this Article 10, express or implied, until the Closing. Subject to the
foregoing sentence, this Article 10 shall continue in full force and effect
until payment in full of the Parent Guaranteed Obligations; provided, however,
that the obligations and liabilities of Parent under this Article 10 shall
continue in full force and effect with respect to any breach of Parent’s
obligations hereunder or of the Parent Guaranteed Obligations, in each case
occurring prior to such termination.
ARTICLE 11
GUARANTEE OF SELLER’S OBLIGATIONS
     11.1 Guaranty. Renegy hereby absolutely, irrevocably, continuously and
unconditionally guarantees to Buyer the full and prompt payment when due of all
of Seller’s financial obligations (if any) under Section 2.3(b)(iii) and
Section 8.3 of this Agreement (collectively, the “Renegy Guaranteed
Obligations”).
     11.2 Guaranty Absolute. The liability of Renegy under this Article 11 shall
be absolute, unconditional, present and continuing until all of the Renegy
Guaranteed Obligations have been indefeasibly paid in full or performed, as
applicable, irrespective of:
          (a) any assignment or other transfer, in whole or in part, of Buyer’s
interests in and rights under this Agreement and/or the Ancillary Agreement,
including, without

-46-



--------------------------------------------------------------------------------



 



limitation, Buyer’s right to receive payment and require performance of the
Renegy Guaranteed Obligations;
          (b) any amendment, waiver, renewal, extension or release of or any
consent to or departure from or other action or inaction related to this
Agreement or the Ancillary Agreement, or any other agreement or instrument
relating to the Renegy Guaranteed Obligations;
          (c) any lack of validity or enforceability of or defect or deficiency
in this Agreement (including this Article 11) or any other documents to which
Buyer, Renegy or their respective Subsidiaries is or may become a party;
          (d) any modification, extension or waiver of any of the terms of this
Agreement (including this Article 11);
          (e) except as to applicable statutes of limitation, failure, omission,
delay, waiver or refusal by Buyer to exercise, in whole or in part, any right or
remedy held by Buyer with respect to this Agreement (including this Article 11);
          (f) insolvency, bankruptcy, reorganization, arrangement, adjustment,
composition, assignment for the benefit of creditors, liquidation, winding up,
dissolution or other similar proceeding of Buyer, Renegy, any of their
respective Subsidiaries or any other guarantor of the Renegy Guaranteed
Obligations or other similar proceeding; and
          (g) any other circumstance that might otherwise constitute a defense
available to, or a discharge of, Renegy in respect of the Renegy Guaranteed
Obligations, other than payment in full of the Renegy Guaranteed Obligations.
     11.3 Obligations Several. This is a guaranty of payment and performance and
not of collection. The obligations of Renegy hereunder are several from those of
Seller or any other person, and are primary obligations concerning which Renegy
is the principal obligor. There are no conditions precedent to the enforcement
of this Article 11, except as expressly contained herein. It shall not be
necessary for Buyer, in order to enforce payment and performance by Renegy under
this Article 11, to exhaust its remedies against Seller, any other guarantor, or
any other person liable for the payment or performance of the Renegy Guaranteed
Obligations. Buyer shall not be required to mitigate damages or take any other
action to reduce, collect, or enforce the Renegy Guaranteed Obligations.
     11.4 Obligations Continuing. This Article 11 shall continue to be effective
or be reinstated, as the case may be, if at any time any payment of any of the
Renegy Guaranteed Obligations are annulled, set aside, invalidated, declared to
be fraudulent or preferential, rescinded or must otherwise be returned, refunded
or repaid by Buyer, upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of Renegy, Seller or any other guarantor, or upon or as a result
of the appointment of a receiver, intervener or conservator of, or trustee or
similar officer for, Renegy, Seller or any other guarantor or any substantial
part of their property or otherwise, all as though such payment or payments had
not been made.

-47-



--------------------------------------------------------------------------------



 



     11.5 Enforcement of Guaranty. In no event shall Buyer have any obligation
(although it is entitled, at its option) to proceed against Seller before
seeking satisfaction from Renegy, and Buyer may proceed, prior or subsequent to,
or simultaneously with, the enforcement of Buyer’s rights hereunder, to exercise
any right or remedy which it may have under this Agreement, including this
Article 11.
     11.6 Waiver. Renegy hereby waives:
          (a) notice of acceptance of the guaranty in this Article 11, of the
creation or existence of any of the Renegy Guaranteed Obligations and of any
action by Buyer in reliance hereon or in connection herewith;
          (b) except as expressly set forth herein, promptness, diligence, all
setoffs, presentment, demand for payment or performance, notice of dishonor,
nonpayment or nonperformance, protest and notice of protest with respect to the
Renegy Guaranteed Obligations;
          (c) any requirement for Buyer or any other person to protect, secure,
perfect or insure any security interest or lien or any property subject thereto
or exhaust any right or take any action against Renegy, any other entity or any
collateral;
          (d) any provision of any statute or judicial decision otherwise
applicable hereto which restricts or in any way limits the rights of any obligee
against a guarantor or surety following a default or failure of performance by
an obligor with respect to whose obligations the guarantee or surety is
provided;
          (e) any requirement that suit be brought against, or any other action
by Buyer be taken against, or any notice of default or other notice be given to,
or any demand be made on, Renegy or any other person, or that any other action
be taken or not taken as a condition to Renegy’s liability for the Renegy
Guaranteed Obligations under this Article 11 or as a condition to the
enforcement of this Article 11 against Renegy; and
          (f) any defense of Seller or the cessation, from any cause whatsoever,
of the liability of Seller.
     11.7 Expenses. Renegy hereby agrees to pay on demand any and all costs,
including reasonable legal fees, and other expenses incurred by Buyer in
enforcing Renegy’s obligations under this Article 11. Renegy hereby
unconditionally, absolutely and irrevocably agrees to hold Buyer and its
successors and assigns harmless and to indemnify Buyer and its successors and
assigns from, for and against any and all costs and expenses, including
reasonable attorneys’ fees, arising out of or relating to any failure by Renegy
to carry out, observe and perform in accordance with this Article 11 any of the
Renegy Guaranteed Obligations contained in or arising from this Article 11.
     11.8 Benefit of Guaranty. The provisions of this Article 11 are for the
benefit of Buyer and its successors, transferees, endorsees and assigns.

-48-



--------------------------------------------------------------------------------



 



     11.9 Reinstatement. This Article 11 shall remain in full force and effect
and continue to be effective should any petition be filed by or against Seller
or Renegy for liquidation or reorganization, should Seller or Renegy become
insolvent or make an assignment for the benefit of creditors or should a
receiver or trustee be appointed for all or any significant part of Seller’s or
Renegy’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Renegy Guaranteed
Obligations, or any part thereof, is, pursuant to applicable law, rescinded or
reduced in amount, or otherwise must be restored or returned by Buyer, whether
as a “voidable preference,” “fraudulent conveyance,” or otherwise, all as though
such payment or performance had not been made. In the event that any payment, or
any part thereof, is rescinded, reduced, restored or returned, the Renegy
Guaranteed Obligations shall be reinstated and deemed reduced only by such
amount paid and not so rescinded, reduced, restored or returned.
     11.10 Continuing Guaranty. This Article 11 is a continuing guaranty and
shall remain in effect until the Renegy Guaranteed Obligations have been paid in
full. Any other guarantors of all or any part of the Renegy Guaranteed
Obligations may be released without affecting the liability of Renegy hereunder.
     11.11 Effective Date and Term of Guaranty. The guaranty under this
Article 11 shall be effective at the Closing. Buyer shall not have any rights
under this Article 11, express or implied, nor shall Renegy have any obligations
under this Article 11, express or implied, until the Closing. Subject to the
foregoing sentence, this Article 11 shall continue in full force and effect
until payment in full of the Renegy Guaranteed Obligations; provided, however,
that the obligations and liabilities of Renegy under this Article 11 shall
continue in full force and effect with respect to any breach of Renegy’s
obligations hereunder or of the Renegy Guaranteed Obligations, in each case
occurring prior to such termination.
Signature page follows]

-49-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

          SELLER    
 
        CATALYTICA ENERGY SYSTEMS, INC.     a Delaware corporation    
 
       
By:
  /s/ Robert W. Zack
 
    Name: Robert W. Zack     Title: CFO    
 
        PARENT    
 
        ACORN FACTOR, INC.     a Delaware corporation    
 
       
By:
  /s/ John A. Moore    
 
        Name: John A. Moore     Title: CEO    
 
        BUYER    
 
        COALOGIX INC.     a Delaware corporation    
 
       
By:
  /s/ John A. Moore    
 
        Name: John A. Moore     Title: President    

[Signature Page to Stock Purchase Agreement]





--------------------------------------------------------------------------------



 



          WITH RESPECT TO ARTICLE 11 ONLY,    
 
        RENEGY    
 
        RENEGY HOLDINGS, INC.     a Delaware corporation    
 
       
By:
  /s/ Robert W. Zack    
 
        Name: Robert W. Zack     Title: Chief Financial Officer and Executive
Vice President    

[Signature Page to Stock Purchase Agreement]

